Exhibit 10.3

 

FANTEX BRAND AGREEMENT

 

This Fantex Brand Agreement is entered into as of May 14, 2014 (“Effective
Date”) by and between Fantex, Inc. (“Fantex”), on the one hand, and Mohamed
Aasin Sanu (“Talent”) on the other hand.  For purposes of this Agreement,
“Participant” shall also refer to Talent.  Sometimes each of Participant and
Fantex are referred to herein as a “Party” and together as the “Parties.”

 

RECITALS

 

WHEREAS, Fantex operates a registered trading platform through which investors
may buy and sell stock linked to the value and performance of an individual’s
brand;

 

WHEREAS, Fantex desires to acquire an interest in Participant’s Brand Income (as
defined below), which would be financed by an initial public offering of equity
securities in the form of a tracking stock in Fantex that is linked to the
separate economic performance and value of Participant’s brand, all pursuant to
the terms and conditions of this Agreement; and

 

WHEREAS, Participant desires sell to Fantex an interest in Participant’s Brand
Income pursuant to the terms and conditions of this Agreement.

 

AGREEMENT

 

NOW THEREFORE, in consideration of good and valuable consideration as set forth
in this Agreement, the Parties do hereby agree as follows:

 

1.                        Defined Terms.  The following terms have the meanings
specified or referred to in this Section 1:

 

1.1.                            “Affiliate” means, with respect to any specified
Person, any Person that directly or indirectly Controls, or is under common
Control with, or is Controlled by, such specified Person.

 

1.2.                            “Agreement” means this Fantex Brand Agreement,
together with all exhibits, schedules and related documents attached hereto or
referenced herein, including:

 

·                  Exhibit A:  Participant Questionnaire;

·                  Exhibit B:  Exclusions from and Examples of “Brand Income”;

·                  Exhibit C:  Standard Terms and Conditions;

·                  Exhibit D:  Closing Certificate;

·                  Exhibit E:  Quarterly Report;

·                  Exhibit F:  Spousal Consent; and

·                  Exhibit G:  Form of Irrevocable Payment Instructions.

 

1.3.                            “Brand Amount” means an amount equal to the
product obtained by multiplying (a) any and all Brand Income earned by
Participant (whether or not contracted or paid through any third party for or on
behalf of Participant, such as a personal services corporation, agency, or
otherwise) during the Term, less any applicable Merchandise Income Deduction, by
(b) the Brand Percentage.

 

1.4.                            “Brand Percentage” means ten percent (10%).

 

1.5.                            “Brand Income” means any and all Gross Monies,
other than Excluded Income, that are payable to Participant after the Effective
Date as a result of Participant’s activities (including licensing or assignment
of rights) in the Field, including (a) Distributions in connection with any

 

--------------------------------------------------------------------------------


 

Indirect Fantex Equity or Indirect Fantex Co-Investments, and (b) an amount
equal to the fair market value of any Merchandise Income.

 

1.6.                            “Brand Income Contract” means any Contract to
which Participant is or becomes a party, or under which Participant is obligated
to perform, or from which Participant receives any benefit, and in each case
which is in the Field, other than Contracts excluded in their entirety (if any)
pursuant to the definition of Excluded Income.

 

1.7.                            “Brand Investment Opportunity” has the meaning
set forth in Section 8.

 

1.8.                            “Closing” has the meaning set forth in
Section 5.1.

 

1.9.                            “Contract” means any contract, commitment, or
other arrangement or understanding (and all amendments and supplements thereto),
whether written or oral.

 

1.10.                     “Control” (including, with its correlative meanings,
“Controlled by” and “under Common control with”) means possession, directly or
indirectly, of power to direct or cause the direction of management or policies
(whether through ownership of securities or partnership or other ownership
interests, by contract or otherwise).

 

1.11.                     “Direct Fantex Co-Investment” has the meaning set
forth in Section 8.1.2.

 

1.12.                     “Direct Fantex Equity” has the meaning set forth in
Section 7.1.2.

 

1.13.                     “Distributions” means any Gross Monies received by
Participant as a result of Participant receiving, holding, transferring, selling
and/or otherwise disposing of any stock or other equity interest issued pursuant
to any Brand Income Contract (whether as Equity Income or pursuant to any equity
purchased pursuant to a Brand Investment Opportunity), including any
distributions, dividends, profit payments, proceeds resulting from the sale,
lease, license, exchange, liquidation or other disposition of any equity or
assets of the issuer of such Equity Income or Brand Investment Opportunity, or
otherwise.

 

1.14.                     “Effective Date” means the date as set forth in the
preamble to this Agreement.

 

1.15.                     “Equity Deal Notice” has the meaning set forth in
Section 7.1.1.

 

1.16.                     “Equity Income” has the meaning set forth in
Section 6.

 

1.17.                     “Escrow Holdback” means an amount equal to 5% of the
Purchase Price (i.e., $78,000).

 

1.18.                     “Excluded Income” means as described on Schedule 1.18
attached to this Agreement.

 

1.19.                     “Exercise Payment” has the meaning set forth in
Section 7.2.1.

 

1.20.                     “Fantex Co-Investment Interest” has the meaning set
forth in Section 8.1.2.

 

1.21.                     “Fantex Equity Interest” has the meaning set forth in
Section 7.1.2.

 

1.22.                     “FBS” means Fantex Brokerage Services, LLC, an
Affiliate of Fantex.

 

1.23.                     “Field” means: (a) any activities in or substantially
related to the Principal Business, including Talent’s employment as a
Professional Athlete; (b) any and all of Participant’s activities, including any
use of Participant’s Persona in connection with motion pictures, audio-visual
programming (for television, Internet or otherwise), radio, music, literary,
talent engagements, personal appearances, public appearances, records and
recording, or publications; (c) any use of Participant’s Persona, including for
purposes of advertising, merchandising, or trade (e.g., sponsorships,
endorsements, appearances, etc.); and (d) any other activities performed by
Participant which is of the type typically performed by individuals in the
Principal Business arising out of or relating to being or having been a
Professional Athlete or other professional within the Principal Business (e.g.,
sports casting, coaching, participating in sports camps, acting

 

--------------------------------------------------------------------------------


 

as spokesperson, etc.)  In the event that there is any ambiguity as to whether
an activity is in the Field, the Parties shall discuss in good faith and seek to
resolve such matter.  In the event that a resolution is not met within thirty
(30) days after initial notice by either Party to the other regarding such
activity, then either Party shall be free to refer such matter to arbitration
for resolution pursuant to the terms of Section 17.5 of the Terms and
Conditions.

 

1.24.                     “FINRA” means the Financial Industry Regulatory
Authority, Inc.

 

1.25.                     “Good Reason” means Talent’s resignation from his
employment as a Professional Athlete for any of the following reasons:
(a) Talent suffers or sustains a Major Injury which renders Talent incapable of
performing as a Professional Athlete; or (b) Talent suffers or sustains a Major
Injury after the Closing and a qualified medical physician (depending on the
nature of the Major Injury) advises Talent that as a result thereof Talent is
putting his physical health at substantial risk (i.e., a risk that is
substantially greater than simply by virtue of Participant’s participation as a
Professional Athlete) by continuing to perform as a Professional Athlete.

 

1.26.                     “Gross Monies” means any and all gross monies or other
consideration of any type, including salaries, earnings, fees, royalties,
bonuses, shares of profit, shares of stock, partnership interests, percentages
and the total amount paid to Participant, and/or received by Participant or
Participant’s heirs, executors, administrators or assigns, or by any other
Person on Participant’s behalf, net of (a) any reasonable and documented
out-of-pocket legal fees incurred by Participant in connection with securing,
negotiating or preparing any Brand Income Contract which are not reimbursed or
reimbursable, including pursuant to the terms of such Brand Income Contract,
(b) any reasonable and documented travel, lodging and per diem expenses incurred
by Participant or Participant’s representatives in connection with securing any
Brand Income Contract, not to exceed Two Thousand Dollars ($2,000) per Brand
Income Contract, to the extent actually paid by Participant and not reimbursed
or reimbursable, including pursuant to the terms of such Brand Income Contract,
and (c) self-employment taxes to which Participant is subject in connection with
the receipt of such amounts or items to the extent that such amounts or items
constitute Brand Income; but in each case, prior to the deduction or withholding
of (x) any amounts payable to any third party (e.g., agency commissions),
(y) any voluntary or personal deductions (e.g., contributions to retirement
funds), or (z) any taxes required to be deducted or withheld by any federal,
state or local government authority based on the net income of Participant (but
excluding any deduction or withholding for payroll, medicare or FICA taxes or
other deductions or payments required to be made to any federal, state or local
government authority).

 

1.27.                     “Gross Proceeds” means an amount equal to the gross
proceeds resulting from the Offering.

 

1.28.                     “Incremental Cost” has the meaning set forth in
Section 8.4.1.

 

1.29.                     “Indirect Fantex Co-Investment” has the meaning set
forth in Section 8.1.2.

 

1.30.                     “Indirect Fantex Equity” has the meaning set forth in
Section 7.1.2.

 

1.31.                     “Investment Deal Notice” has the meaning set forth in
Section 8.1.1.

 

1.32.                     “League” means the National Football League and its
successors and assigns.

 

1.33.                     “Major Injury” means any injury, illness or medical
condition sustained or incurred after the Closing.

 

1.34.                     “Merchandise Income” means any Brand Income in the
form of any merchandise, services, service plans, or credits for any of the
foregoing.

 

1.35.                     “Merchandise Income Deduction” means an annual
(calendar year) deduction from Brand Income solely for the purpose of
determining the Brand Amount for each calendar year, equal to

 

--------------------------------------------------------------------------------


 

the sum of (a) the fair market value of Merchandise Income, up to the lesser of
(i) $40,000 and (ii) 4% (four percent) of all Brand Income (including
Merchandise Income) received by Participant during such calendar year during the
Term, and (b) the fair market value of any other Merchandise Income to the
extent agreed to by Fantex in writing, in its sole and absolute discretion.

 

1.36.                     “Net Proceeds” means an amount equal to the Gross
Proceeds, less the applicable Underwriting Amount payable to FBS, an Affiliate
of Fantex, and such other underwriters selected by Fantex (together, the
“Underwriters”).

 

1.37.                     “Nonrecurring Brand Income” means the Brand Income
payable to Participant under any Brand Income Contract pursuant to which
Participant is only entitled to receive a single payment under such Brand Income
Contract.

 

1.38.                     “Offering” means an offering of the Series to the
public pursuant to the Registration Statement.

 

1.39.                     “Owned Business Notice” has the meaning set forth in
Section 9.1.1.

 

1.40.                     “Participant” has the meaning set forth in the
preamble to this Agreement.

 

1.41.                     “Participant’s Persona” means Participant’s name,
voice, likeness, image, caricature, biography, signature (including facsimile
signature), personal talents, or live, photographed or recorded performance.

 

1.42.                     “Participant Owned Business” means any business or
commercial venture (of whatever form, including sole proprietorship,
partnership, limited liability company, corporation, franchise, etc.) that
(a) is owned in whole or part, directly or indirectly, by Participant (other
than as a Passive Investment) and not as a result of any Brand Income Contract,
and (b) conducts operations or activities in or substantially related to the
Principal Business, or otherwise uses Participant’s Persona in its legal name or
“dba,” or to market, advertise or promote its business.

 

1.43.                     “Party” and “Parties” has the meaning set forth in the
preamble to this Agreement.

 

1.44.                     “Passive Investment” means any investments by
Participant in stocks or other equity, bonds, commodities, derivatives, debt or
real estate, so long as (a) such investment is not received by Participant as
compensation or consideration for activities (including licensing or assignment
of rights) in the Field, (b) Participant is not obligated to provide any
services related to the Field in connection with such investment (or the
business or commercial venture related to such investment) and (c) the business
or commercial venture related to such investment does not use Participant’s
Persona in its legal name or “dba,” or in connection with its marketing,
advertising or promotion.

 

1.45.                     “Person” means any individual, corporation, company,
voluntary association, partnership, limited liability company, joint venture,
trust, unincorporated organization or government (or any agency, instrumentality
or political subdivision thereof).

 

1.46.                     “Personal Information Schedule” refers to the schedule
of information provided by Participant to Fantex in a separate document to this
Agreement as of the Effective Date, including Schedules 1 through 3 as
referenced in the Participant Questionnaire attached hereto as Exhibit A.

 

1.47.                     “Pre-Closing Brand Amount” has the meaning set forth
in Section 6.3.

 

1.48.                     “Purchase Price” means One Million Five Hundred Sixty
Thousand dollars ($1,560,000).

 

1.49.                     “Purchase Payment” has the meaning set forth in
Section 8.2.1.

 

--------------------------------------------------------------------------------


 

1.50.                     “Principal Business” means the sport of football, at
the professional, college or other level, regardless of the country in which it
is played or the league, association or other governing body as applicable.

 

1.51.                     “Professional Athlete” means a professional football
player.

 

1.52.                     “Registration Statement” means a registration
statement for the Series on Form S-1 filed with the SEC.

 

1.53.                     “SEC” means the United States Securities and Exchange
Commission.

 

1.54.                     “Securities Act” means the United States Securities
Act of 1933, as amended, and the rules and regulations promulgated thereunder.

 

1.55.                     “Series” means of a series of Fantex’s securities
linked to the value of the Brand Amount.

 

1.56.                     “Talent” has the meaning set forth in the preamble to
this Agreement.

 

1.57.                     “Term” has the meaning set forth in Section 13.

 

1.58.                     “Termination Date” has the meaning set forth in
Section 11.1.

 

1.59.                     “Terms and Conditions” means the Fantex Brand
Agreement Standard Terms and Conditions in the form attached to this Agreement
as Exhibit C.

 

1.60.                     “Transaction Liability” has the meaning set forth in
Section 8.4.1.

 

1.61.                     “Underwriting Amount” means underwriting commissions
equal to five percent (5%) of the Gross Proceeds of the Offering.

 

2.                        Purchase Price.

 

2.1.                            Upon the terms and subject to the conditions of
this Agreement, as full, final and complete consideration for the right to
receive the Brand Amount and to participate in Equity Income and Brand
Investment Opportunities during the Term, Fantex shall pay Participant an amount
equal to the Purchase Price, less only the sum of the Escrow Holdback and the
Pre-Closing Brand Amount.

 

2.2.                            The Escrow Holdback shall be deposited into an
escrow account established in accordance with Section 5 of the Terms and
Conditions.

 

3.                        Offering.

 

3.1.                            Subject to the terms and conditions of this
Agreement, Fantex will use commercially reasonable efforts to conduct the
Offering as promptly as practicable after the Effective Date.

 

3.2.                            Fantex hereby represents, warrants and
covenants, as applicable, that following the Offering (if it occurs): (a) the
Series shall be publicly traded on an exchange or alternative trading system
registered with the SEC, (b) FBS shall be a broker-dealer registered with the
SEC, and (c) FBS shall be a member of FINRA.

 

3.3.                            Upon written request from Participant from time
to time after the commencement of the Offering, Fantex shall provide to
Participant reasonable information regarding the progress in connection with the
Offering and demand for the Series.

 

4.                        Financing Contingency.

 

4.1.                            The obligations of Fantex to pay the Purchase
Price and consummate the transactions contemplated by this Agreement are subject
to Fantex obtaining the financing to pay the Purchase Price as contemplated by
the Offering, unless waived in writing by the Participant.

 

--------------------------------------------------------------------------------


 

4.2.                            If the Offering does not result in aggregate Net
Proceeds at least equal to the Purchase Price (or Fantex does not otherwise
waive such condition) on or before the earlier of (a) the date that is one month
after the effectiveness of the Registration Statement and (b) October 31, 2014,
or such later date agreed to in writing by the Parties, then as the sole and
exclusive remedy therefor, each of Fantex and Participant shall have the
unilateral right, exercisable in its sole and absolute discretion, to terminate
this Agreement, which termination shall be automatically effective immediately
upon delivery of written notice to the other Party.

 

5.                        Closing.

 

5.1.                            The consummation of the Offering (the “Closing”)
shall occur on such date as shall be reasonably determined by Fantex, but in no
event greater than ten (10) days, after either (a) Fantex has received
commitments to purchase the Series such that the Net Proceeds would equal or
exceed the Purchase Price, or (b) Fantex has elected in writing to waive the
condition contained in the foregoing clause (a).

 

5.2.                            Upon Closing, Participant will execute and
provide to Fantex a written certification in the form attached as Exhibit D.

 

6.                        Brand Amount; Assignment for Security; Deferral of
Brand Income.

 

6.1.                            Except with respect to Brand Income in the form
of stock or other equity interests (which is addressed in Section 7) or as
otherwise agreed in writing by Fantex in its sole discretion with respect to
Merchandise Income (on a case-by-case basis), Participant shall pay to Fantex an
amount of cash equal to the Brand Amount, subject and pursuant to the terms of
Section 4.1 of the Terms and Conditions.  To secure Fantex’s right to receive
the payment equal to the Brand Amount, to the maximum extent permitted under
applicable law in effect from time to time, Participant hereby assigns (as and
when earned), or will assign when Participant has an assignable interest in any
future Brand Amounts, to Fantex, all right, title and interest in and to the
Brand Amount.

 

6.2.                            Prior to receipt of any Brand Income (other than
Nonrecurring Brand Income) after the Closing, except as otherwise agreed to in
writing by Fantex (email correspondence from the CEO, Chief Financial Officer or
Chief Legal Officer of Fantex is acceptable), Participant shall (a) execute and
deliver to each payor of Brand Income under all contracts existing at such time
an irrevocable payment instruction in the form attached as Exhibit G, and
(b) execute and deliver such additional documents or take such other actions as
reasonably requested by Fantex to effectuate and perfect an assignment by
Participant of the Brand Amount to secure Participant’s payment obligations to
Fantex hereunder. To the extent that (x) any part of the Brand Amount is
resulting from Nonrecurring Brand Income, (y) it is not commercially practical,
without unreasonable burden to Participant, for installments of the Brand Amount
to be delivered directly to Fantex, or (z) any assignment of the Brand Amount
(or any portion thereof) is deemed invalid or not enforceable, then such
installments of the Brand Amount shall be received by Participant as agent for
Fantex, and Participant shall pay and deliver such installments of the Brand
Amount to Fantex promptly after the receipt of the corresponding Brand Income by
Participant (but in no event later than the fifteenth (15th) day following the
receipt of such Brand Amount) pursuant to the timing and other terms as set
forth in Section 4.1 of the Terms and Conditions.

 

6.3.                            Notwithstanding anything to the contrary herein,
to the extent that Participant receives any Brand Income after the Effective
Date but prior to the Closing, then within five (5) business days after receipt
of such Brand Income (but no later than the Closing), Participant shall report
to Fantex the amount and source of such Brand Income, but shall not be required
to pay such Brand Amounts associated therewith (the “Pre-Closing Brand Amount”)
prior to the Closing, which Pre-

 

--------------------------------------------------------------------------------


 

Closing Brand Amount shall be deducted from the Purchase Price to be paid to
Participant hereunder.

 

6.4.                            In the event that Participant elects to
voluntarily defer receipt of any Brand Income (so that such Brand Income is
actually received by Participant at a date later than when Participant has the
right to receive such Brand Income pursuant to the applicable Brand Income
Contract), then for purposes of this Agreement, such Brand Income shall be
deemed to have been received on the date that Participant has the right to
receive such Brand Income pursuant to the applicable Brand Income Contract.

 

7.                        Equity Income.  In the event that Participant
receives, pursuant to any Brand Income Contract, stock or other equity interests
(including membership interests and partnership interests), or options, warrants
or other rights to acquire any of the foregoing interests in any other Person
(collectively, “Equity Income”), then the following shall apply:

 

7.1.                            Notice and Response:

 

7.1.1.                  Participant shall provide reasonable advance written
notice (an “Equity Deal Notice”) to Fantex prior to entering into any Brand
Income Contract pursuant to which Participant may receive Equity Income,
including all details reasonably necessary for Fantex to evaluate such Equity
Income.

 

7.1.2.                  Fantex will use commercially reasonable efforts to
respond to each Equity Deal Notice within five (5) business days (but no later
than ten (10) business days), indicating whether or not Fantex elects to
(x) participate in the applicable Equity Income by being issued and holding a
direct equity interest in the applicable issuer of such Equity Income (“Direct
Fantex Equity”) in an amount calculated by multiplying the Brand Percentage by
the shares, membership interests, units (or other reasonable means of
measurement) of such Equity Income payable to Participant (any of the foregoing,
a “Fantex Equity Interest”), or (y) indirectly participate in the applicable
Equity Income as described in Section 7.4 (“Indirect Fantex Equity”).

 

7.1.3.                  If Fantex fails to timely respond to any Equity Deal
Notice, then Fantex shall be deemed to have expressly rejected receiving the
Direct Fantex Equity with respect to such Brand Income Contract, and elected
instead to receive Indirect Fantex Equity.

 

7.1.4.                  If the terms and conditions with respect to any Equity
Income change from what were previously presented to Fantex in any Equity Deal
Notice, then Participant shall provide a new Equity Deal Notice to Fantex with
the updated terms and conditions, and this Section 7.1 shall apply to such new
Equity Deal Notice.

 

7.2.                            Fantex Participation; Reimbursement of Costs:

 

7.2.1.                  If Participant is required to make any payment in
consideration for such Equity Income (e.g. payments required by the terms of
exercise of any options, warrants or other similar rights to acquire stock or
other equity interests) (an “Exercise Payment”), and Fantex elects to receive
either Direct Fantex Equity or Indirect Fantex Equity, then Fantex shall
contribute to Participant (in the case of Indirect Fantex Equity), or pay
directly to the applicable issuer (in the case of Direct Fantex Equity) an
amount equal to the product of the Brand Percentage multiplied by such Exercise
Payment timely and in accordance with the terms of the applicable Brand Income
Contract relating to such Equity Income (which shall be deemed to include any
subscription agreement, warrant, option agreement or other agreement pursuant to
which Participant and Fantex, if applicable, is granted or issued such Equity
Income).

 

7.2.2.                  Fantex shall pay to Participant an amount equal to the
amount of any self-employment taxes payable by Participant, or the amount of any
payroll, medicare or FICA taxes or other deductions or payments required to be
made to any federal, state or local government

 

--------------------------------------------------------------------------------


 

(other than taxes based on the income of Participant), in each case to the
extent resulting from any Direct Fantex Equity or Indirect Fantex Equity, as
applicable.  Fantex shall pay such amounts due under this Section 7.2.2 within
five (5) business days after receipt of notice from Participant detailing such
amounts (which notice will be delivered after delivery of the stock certificates
or other documentation evidencing such Equity Income, or in the case of a
warrant, option or other similar right to acquire stock or other equity
interest, after exercising such warrant, option or right to acquire the stock or
other equity interest).

 

7.2.3.                  In addition, to the extent that Participant incurs any
additional cost or expense resulting from Fantex participating (whether via
Direct Fantex Equity or Indirect Fantex Equity) in such Equity Income, then
Fantex shall pay such incremental costs incurred by Participant (i.e., over and
above such amounts that Participant would have incurred but for Fantex’s
participation).

 

7.3.                            Direct Fantex Equity.  If Fantex elects to
receive Direct Fantex Equity, then Participant shall use commercially reasonable
efforts to cause the issuer of such equity to issue the applicable Fantex Equity
Interest directly to Fantex; provided, however, that if (after such efforts by
Participant) such issuer does not agree to issue the applicable Fantex Equity
Interest directly to Fantex, then Fantex shall receive Indirect Fantex Equity
with respect to such Equity Income as provided in Section 7.4.  If Fantex
receives Direct Fantex Equity and Participant is required to execute any
documentation (including subscription agreements, warrants and option
agreements) for such Equity Income, then Fantex shall be required to execute
substantially similar documentation, as applicable.

 

7.4.                            Indirect Fantex Equity.  If Fantex receives
Indirect Fantex Equity (whether by Fantex’s election, or because the issuer of
such Equity Income does not agree to issue Direct Fantex Equity to Fantex),
then, without limiting Fantex’s obligations under Section 7.2, (y) Fantex shall
be entitled to receive as part of the Brand Amount hereunder an amount equal to
the Brand Percentage of any Distributions to Participant with respect to such
Equity Income, and (z) upon Fantex’s request, Participant will grant to Fantex a
security interest in such Equity Income, and will do all acts and execute and
deliver, or cause to be executed and delivered, all agreements, documents and
instruments that Fantex may reasonably require, and take all further steps
relating to the Equity Income and such security interest that Fantex may
reasonably require, to perfect such security interest and Fantex’s rights
therein and hereunder.

 

8.                        Co-Investment Opportunity:  In the event that
Participant receives, pursuant to any Brand Income Contract, the right or
opportunity to invest in any other Person, including the right to purchase any
stock or other equity interests (including membership interests and partnership
interests) (each, a “Brand Investment Opportunity”), then the following shall
apply:

 

8.1.                            Notice and Response:

 

8.1.1.                  Participant shall provide reasonable advance written
notice (an “Investment Deal Notice”) to Fantex prior to entering into any Brand
Income Contract pursuant to which Participant receives any Brand Investment
Opportunity, including all details reasonably necessary for Fantex to evaluate
such Brand Investment Opportunity.

 

8.1.2.                  Fantex will use commercially reasonable efforts to
respond to each Investment Deal Notice within five (5) business days (but no
later than ten (10) business days), indicating whether or not Fantex elects to
(a) participate in the applicable Brand Investment Opportunity by being issued
and holding a direct equity interest in the applicable issuer of such equity
(“Direct Fantex Co-Investment”) in an amount calculated by multiplying the Brand
Percentage by the number of shares, membership interests, units (or other
reasonable means of measurement) applicable to such Brand Investment Opportunity
(any of the foregoing, a “Fantex Co-Investment

 

--------------------------------------------------------------------------------


 

Interest”), or (b) indirectly participate in the applicable Brand Investment
Opportunity as described in Section 8.4 (“Indirect Fantex Co-Investment”).

 

8.1.3.                  If Fantex fails to timely respond to any Investment Deal
Notice, then Fantex shall be deemed to have expressly rejected participating as
either a Direct Fantex Co-Investment or an Indirect Fantex Co-Investment with
respect to such Brand Investment Opportunity, and elected instead to not
participate in such Brand Investment Opportunity.

 

8.1.4.                  If the terms and conditions with respect to any Brand
Investment Opportunity change from what were previously presented to Fantex in
any Investment Deal Notice, then Participant shall provide a new Investment Deal
Notice to Fantex with the updated terms and conditions, and this Section 8.1
shall apply to such new Equity Deal Notice.

 

8.2.                            Fantex Participation; Reimbursement of Costs:

 

8.2.1.                  If Participant is required to make any payment as
consideration for any equity interest being issued in connection with such Brand
Investment Opportunity (e.g., payments required for the purchase of any such
equity interests) (a “Purchase Payment”), and Fantex elects to participate in
such Brand Investment Opportunity either as a Direct Fantex Co-Investment or an
Indirect Fantex Co-Investment, then Fantex shall contribute to Participant or
such other Person as the Parties may mutually agree depending on the structure
of the Indirect Fantex Co-Investment (in the case of an Indirect Fantex
Co-Investment), or pay directly to the applicable issuer (in the case of a
Direct Fantex Co-Investment) an amount equal to the product of the Brand
Percentage multiplied by such Purchase Payment timely and in accordance with the
terms of the applicable Brand Income Contract relating to such Brand Investment
Opportunity (which shall be deemed to include any subscription agreement,
purchase agreement or other agreement pursuant to which Participant and Fantex,
if applicable, participates in such Brand Investment Opportunity).

 

8.2.2.                  In addition, to the extent that Participant would incur
any additional cost or expense resulting from Fantex participating (whether via
Direct Fantex Co-Investment or Indirect Fantex Co-Investment) in such Brand
Investment Opportunity (including costs relating to the structuring or
documentation of any joint ventures, investment vehicles, special purpose
entities or similar relationships between the Parties to hold the securities
relating to such Brand Investment Opportunity), then Fantex shall pay directly,
or reimburse Participant for, such incremental costs incurred by Participant
(i.e., over and above such amounts that Participant would have incurred but for
Fantex’s participation).

 

8.3.                            Direct Fantex Co-Investment.  If Fantex elects
to participate in a Direct Fantex Co-Investment, then Participant shall use
commercially reasonable efforts to cause the issuer of such equity to issue the
applicable Fantex Co-Investment Interest directly to Fantex; provided, however,
that if (after such efforts by Participant) such issuer does not agree to issue
the applicable Fantex Co-Investment Interest directly to Fantex, then Fantex
shall instead participate via an Indirect Fantex Co-Investment with respect to
such Brand Investment Opportunity as provided in Section 8.4.  If Fantex
participates in a Direct Fantex Co-Investment and Participant is required to
execute any documentation (including subscription agreements and purchase
agreements) in connection with such Brand Investment Opportunity, then Fantex
shall be required to execute substantially similar documentation, as applicable.

 

8.4.                            Indirect Fantex Equity.

 

8.4.1.                  If Fantex participates in a Brand Investment Opportunity
via an Indirect Fantex Co-Investment (whether by Fantex’s election, or because
the issuer of the equity interest related to such Brand Investment Opportunity
does not agree to permit a Direct Fantex Co-Investment), then, without limiting
Fantex’s obligations under Section 8.2, (a) Fantex shall be entitled to

 

--------------------------------------------------------------------------------


 

receive as part of the Brand Amount hereunder an amount equal to the Brand
Percentage of any Distributions to Participant with respect to such Brand
Investment Opportunity, and (b) upon Fantex’s request, Participant will grant to
Fantex a security interest in such equity acquired pursuant to such Brand
Investment Opportunity, and will do all acts and execute and deliver, or cause
to be executed and delivered, all agreements, documents and instruments that
Fantex may reasonably require, and take all further steps relating to the Brand
Investment Opportunity and such security interest that Fantex may reasonably
require, to perfect such security interest and Fantex’s rights therein and
hereunder.  For the avoidance of doubt, and notwithstanding anything to the
contrary contained elsewhere in this Section 8, it is the mutual intention of
the Parties (to be interpreted in the broadest possible manner) that Participant
shall not have, incur or suffer any liability, responsibility, damage, cost or
expense, including any self-employment taxes payable by Participant, or the
amount of any payroll, medicare or FICA taxes or other deductions or payments
required to be made to any federal, state or local government, in connection
with Fantex participating in a Brand Investment Opportunity via an Indirect
Fantex Co-Investment (collectively, a “Transaction Liability”), regardless of
its structure or the events or circumstances leading thereto, in excess of the
Transaction Liabilities that Participant would have had, incurred or suffered
had Fantex not participated in such Brand Investment Opportunity (such excess,
the “Incremental Cost”).  Furthermore, if any Indirect Fantex Co-Investment
results in Participant incurring any Incremental Cost, then, within five
(5) business days after delivery by Participant to Fantex of reasonably
satisfactory supporting documentation, Fantex shall pay Participant an amount
equal to such Incremental Cost.

 

8.4.2.                  In the event that Fantex elects to participate in a
Brand Investment Opportunity other than via a Direct Fantex Co-Investment, then
(without limiting the effect of Section 8.4.1 with respect to Incremental
Costs), the Parties shall in good faith use best efforts to structure such
transaction in a manner that is efficient to both Parties from an overall tax
and expense perspective.

 

9.                        Participant Owned Businesses.   In the event that
Participant intends to invest in (alone or with others) or establish a business
that would qualify as a Participant Owned Business after the closing of such
investment, then the following shall apply:

 

9.1.                            Notice and Response.

 

9.1.1.                  Participant shall provide reasonable advance written
notice (an “Owned Business Notice”) to Fantex prior to commencing or investing
in any business that would meet the definition of a Participant Owned Business,
including all details reasonably requested by Fantex in writing, which are
necessary for Fantex to evaluate such Participant Owned Business.

 

9.1.2.                  Fantex will use commercially reasonable efforts to
respond to each Owned Business Notice within five (5) business days (but no
later than ten (10) business days), indicating whether or not Fantex elects to
participate in the applicable potential Participant Owned Business by being
issued and holding an equity interest in the Participant Owned Business in an
amount calculated by multiplying the Brand Percentage by the shares, membership
interests, units (or other reasonable means of measurement) of such Participant
Owned Business to be held by Participant.

 

9.1.3.                  If Fantex fails to timely respond to any Owned Business
Notice, then Fantex shall be deemed to have expressly rejected participating in
the Participant Owned Business.

 

9.1.4.                  If the details of any Participant Owned Business change
from what were previously presented to Fantex in any Owned Business Notice, then
Participant shall provide a new Owned Business Notice to Fantex with the updated
terms and conditions, and this Section 9.1 shall apply to such new Owned
Business Notice.

 

--------------------------------------------------------------------------------


 

9.2.                            Fantex Participation; Reimbursement of Costs.

 

9.2.1.                  If Fantex elects to participate in any Participant Owned
Business, then (subject to Section 8.2.5) Fantex shall contribute to the
applicable Participant Owned Business an amount of investment capital equal to
the product of the Brand Percentage multiplied by the amount of the capital
investment to be made by Participant in accordance with the terms contained in
the Owned Business Notice (or otherwise mutually agreed by the Parties). 
Notwithstanding Fantex’s election to participate in a Participant Owned
Business, except as otherwise agreed to in writing by Participant and Fantex,
Fantex shall have the same rights or entitlements with respect to its investment
in such Participant Owned Business pari passu with the rights or entitlements of
Participant and other rights provided by statute or the charter or other
governing documents of such Participant Owned Business.

 

9.2.2.                  Fantex shall pay such amounts due under this Section 9.2
within five (5) business days after receipt of notice from Participant detailing
such amounts, and provided that Fantex has received delivery of the applicable
stock certificates or other documentation evidencing such participation by
Fantex prior to, concurrent with or within a commercially reasonable time after
such payment being due.

 

9.2.3.                  In addition, to the extent that Participant incurs any
additional cost or expense resulting from Fantex participating in such
Participant Owned Business, then Fantex shall promptly pay, or reimburse
Participant for, such incremental costs incurred by Participant (i.e., over and
above such amounts that Participant would have incurred but for Fantex’s
participation).

 

9.2.4.                  If Participant is required to execute any documentation
(including subscription agreements, warrants and option agreements) in
connection with any Participant Owned Business, then Fantex shall execute
substantially similar documentation, as applicable, in connection with its
participation.

 

9.2.5.                  If Fantex elects to participate in any Participant Owned
Business pursuant to this Subsection 9, but such direct participation by Fantex
is not possible for any reason, then the Parties shall cooperate in good faith
to devise and implement commercially reasonable means (without causing any undue
burden to Participant) for Fantex to indirectly participate and receive the same
practical benefit of a direct participation in such investment.

 

10.                 Merchandise Income.  In the event that Participant receives
Merchandise Income, then the Brand Income applicable to such Merchandise Income
shall be equal to the fair market value of such goods or services determined as
follows: (a) the Parties shall seek to reach mutual agreement of such value
within ten (10) business days after receipt thereof by Participant, and (b) if
the Parties fail to reach such agreement within such period of time, then the
Parties shall engage an independent third party appraiser (if the Parties fail
to mutually agree on an appraiser within five (5) business days, then either
Party may petition JAMS to promptly appoint such an appraiser), and the Parties
shall be bound by the determination of any such appraiser, which shall be
delivered in writing within fifteen (15) days after the appraiser’s selection or
appointment.  The cost and expenses associated with such an appraiser (and any
petition to JAMS) shall be shared by the Parties in proportion to their
respective interest in such Brand Income (i.e., Fantex shall pay a portion of
such costs and expenses equal to the Brand Percentage).

 

11.                 Claw Back.

 

11.1.                     Claw Back.  If Talent resigns from his employment as a
Professional Athlete in the League at any time prior to the second anniversary
of the Closing for any reason other than Good Reason, Fantex may elect, in its
sole discretion, to terminate this Agreement upon written notice to Participant
(the date of such notice is hereinafter referred to as the “Termination Date”). 
In the event of such termination, Participant shall pay to Fantex, not later
than thirty (30) days following

 

--------------------------------------------------------------------------------


 

the Termination Date, an amount equal to (a) the Purchase Price plus an amount
equal to the Underwriting Amount, minus (b) all Brand Amounts previously paid to
Fantex, including the Pre-Closing Brand Amount.  In addition, Participant shall
concurrently pay to Fantex interest on the Purchase Price at the rate of five
percent (5%) per annum, measured from the date the Purchase Price was paid to
Participant.

 

11.2.                     Dispute Resolution.  In the event of any dispute
between Fantex and Participant concerning whether there is Good Reason for any
resignation by Talent from his employment as a Professional Athlete, then the
Parties shall engage in informal, good faith discussions and attempt to resolve
such dispute.  If the Parties are unable to resolve such dispute, then existence
of Good Reason shall be determined by a qualified physician selected by
agreement of the Parties or, if no agreement can be reached, then each Party
shall select a physician qualified in the field applicable to the claimed Good
Reason, and those two physicians shall select a third physician qualified in
such field to make the final determination regarding such claimed Good Reason.

 

12.                 Limited Brand Income Encumbrances.

 

12.1.                     In addition to (i.e., exclusive of) the Brand
Percentage, Participant shall ensure that the aggregate amount of all other
encumbrances on any Brand Income in connection with the payment of agents,
financial advisors and any other fee arrangements based on a percentage of
Participant’s income (or any portion thereof) shall not exceed a maximum of
(a) fifteen percent (15%) of all Brand Income resulting from any employment or
player contracts in any given year, and (b) thirty percent (30%) of all other
Brand Income in any given year.

 

12.2.                     Without Fantex’s prior written approval, Participant
shall not enter into any other arrangement similar to this Agreement (i.e.,
pursuant to which Participant receives compensation in exchange for a portion of
Participant’s future Brand Income) with respect to any portion of the Brand
Income.

 

13.                 Term.  The term of this Agreement shall commence as of the
Effective Date and shall continue in perpetuity unless and until terminated
pursuant to the terms of this Agreement (the “Term”).

 

14.                 Notices.  All notices, requests, consents and other
communications required or given by the Parties hereunder shall be in writing
and shall be deemed to be delivered (a) on the date delivered, if personally
delivered or transmitted via facsimile or electronic mail with return
confirmation of such transmission; (b) on the business day after the date sent,
if sent by recognized overnight courier service and (c) on the fifth day (or on
the next business day thereafter if such fifth day is not a business day) after
the date sent, if mailed by first-class certified mail, postage prepaid and
return receipt requested, to the addresses of the applicable Party set forth
below:

 

If to Participant:

 

Mohamed Aasin Sanu

16 Jeffrey Circle

Dayton, NJ 08810

Fax:

Email:

 

with a copy (which is required, but not alone sufficient, to constitute notice
hereunder) to:

 

Pepper Hamilton LLP

The New York Times Building

620 Eighth Avenue

New York, NY 10018

 

--------------------------------------------------------------------------------


 

Attention: Brian Korn, Esq. and Andrew Kupchik, Esq.

Fax: (866) 254-6045 and (800) 801-5349

Email: kornb@pepperlaw.com and kupchika@pepperlaw.com

 

If to Fantex:

 

Fantex, Inc.

330 Townsend Street, Suite 234

San Francisco, CA 94107

Attention: Mr. David Mullin, Chief Financial Officer, and

Mr. Bill Garvey, Chief Legal Officer

 

with a copy (which is required, but not alone sufficient, to constitute notice
hereunder) to:

Latham & Watkins

140 Scott Drive

Menlo Park, CA 94025

Attn: Patrick Pohlen

Fax: (650) 463-2600

Email: Patrick.Pohlen@lw.com

 

15.                 Standard Terms and Conditions.  The Parties agree to be
bound by Fantex’s Standard Terms and Conditions attached hereto as Exhibit C
(the “Terms and Conditions”), which are incorporated herein by this reference. 
Any reference in this Agreement or the Terms and Conditions to this “Agreement”
shall be deemed to be a reference to this Agreement and the Terms and
Conditions, taken as a whole.

 

Upon execution by both Participant and Fantex, this Agreement and the exhibits
attached hereto shall constitute a binding commitment of the Parties, as the
entire agreement and understanding between the Parties concerning the subject
matter hereof and thereof, and shall supersede and replace all prior
negotiations, proposed agreements, and discussions, written or oral, relating
hereto or thereto.

 

[Signatures on following page]

 

--------------------------------------------------------------------------------


 

Please confirm your agreement with the foregoing by signing where indicated
below.

 

 

PARTICIPANT:

 

FANTEX:

 

 

 

Mohamed Aasin Sanu

 

Fantex, Inc.

 

 

 

 

 

By:

/s/ Mohamed Aasin Sanu

 

By:

/s/ David Mullin

 

 

 

 

 

Date:

May 14, 2014

 

Name:

David Mullin

 

 

 

 

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

Date:

May 14, 2014

 

--------------------------------------------------------------------------------


 

Schedule 1.19

 

Excluded Income

 

1.              All proceeds paid to Talent or the heirs, executors,
administrators, successors and assigns of Talent solely with respect to any
life, disability or injury insurance policy purchased by Talent after the
Effective Date.

 

2.              All compensation from seasons prior to the Effective Date,
regardless as to when such compensation is paid, including but not limited to
Talent’s 2013 Player Performance Bonus (Article 28 of the CBA) in the amount of
$159,254 (expected to be paid in 2016).

 

3.              All consideration payable to Talent, through June 30, 2014,
pursuant to the Football Contract between Talent and Nike USA, Inc. dated
October 7, 2012.

 

--------------------------------------------------------------------------------


 

Exhibit A

Participant Questionnaire

 

Please answer each of the following questions correctly and completely as of the
Effective Date.  The completeness and accuracy of each such statement must be
answered from the perspective of the Talent and must be initialed by the Talent
on behalf of himself where indicated.  Capitalized terms used but not defined in
this questionnaire shall have their respective meanings set forth in the Brand
Agreement to which this questionnaire is attached (the “Agreement”).

 

IMPORTANT:  Review each of the following statements and initial each statement
where indicated.  By placing your initials next to each below statement you
hereby represent, warrant and covenant, as applicable, that each such statement
is true and complete, except only as otherwise disclosed on Schedule 3 of the
Personal Information Schedule delivered to Fantex in connection with the
Agreement.

 

In addition, please provide copies of all documents or other information
specifically requested as part of the below statements and/or relevant to any
matter for which additional information has been disclosed pursuant to Schedule
3 of the Personal Information Schedule.

 

IT IS IMPORTANT FOR PARTICIPANT TO ENSURE THE ACCURACY AND COMPLETENESS OF ALL
INFORMATION PROVIDED TO FANTEX, WHICH WILL BE RELIED UPON BY FANTEX IN
CONNECTION WITH THE POTENTIAL SECURITIES OFFERING AND OTHER MATTERS UNDER THIS
AGREEMENT.

 

Initials

 

Statement

 

 

 

MS

 

1. I have read and fully understand the terms and conditions of the Agreement,
and I have had the opportunity to be represented by an attorney in the review,
negotiation and execution of the Agreement and performance of my obligations
thereunder.

 

 

 

MS

 

2. I have not made, nor will I hereafter make, any grant, license or assignment
whatsoever, which might conflict with or impair the complete enjoyment of the
rights and privileges granted to Fantex under the Agreement.

 

 

 

MS

 

3. I do not require any consent, approval, authorization or permit from, or
filing or notification to, any Person in connection with my execution and
delivery of the Agreement, and performance of my obligations thereunder.

 

 

 

MS

 

4. I am not subject to any condition, restriction, disability or obligation
(whether physical, legal or contractual), and am otherwise not aware of any
material nonpublic information, which could prevent or interfere with my
continued participation as a Professional Athlete in a manner consistent with
such participation throughout the preceding year, and I will promptly disclose
the occurrence of any such event to Fantex as required pursuant to Section 6.2
of the Terms and Conditions.

 

 

 

MS

 

5. I have never been convicted in a criminal proceeding, nor have I been named
the subject of a criminal proceeding that is presently pending (excluding only
traffic violations and similar minor offenses).

 

--------------------------------------------------------------------------------


 

Initials

 

Statement

 

 

 

MS

 

6. Except only as listed on Schedule 1 of the Personal Information Schedule, no
other Person has any right to receive any portion of my Brand Income in the form
of any commission, royalty or other payment based on a percentage or set amount
of some or all of the Brand Income. I have secured all necessary consents to
make available for review by Fantex (and have so made available) a complete copy
of each Contract pursuant to which any such payments are owed.

 

 

 

MS

 

7. No other Person has any right to demand or receive any portion of the Brand
Income in a manner that conflicts with any rights granted to Fantex under this
Agreement with respect to the Brand Amounts.

 

 

 

MS

 

8. I Control all assets of Participant, including, if I have delegated the
management of any assets to a third party (“Manager”), then I have also retained
the right in my discretion (a) to approve and/or disapprove any decision by a
Manager regarding Participant’s assets, and (b) to remove any Manager and/or
change Managers at any time.

 

 

 

MS

 

9. To the extent that I have delegated, or during the Term do delegate, the
management of any of my assets to a Manager, then throughout the Term (subject
only to the death or incapacity of Talent), I will:  (a) retain the right in my
discretion to remove any Manager and/or approve or disapprove any decision by a
Manager regarding my assets, (b) exercise reasonable control and oversight
regarding each Manager’s activities in connection with my assets, and (c) cause
any such Manager to comply with the terms and conditions of the Agreement, as
applicable.

 

 

 

MS

 

10. I am not a party (plaintiff or defendant) in any lawsuit, government
investigation, arbitration or other legal action, and to my knowledge, there is
no valid basis for any of the foregoing.

 

 

 

MS

 

11. I am not subject to any judgment, order or decree of any court or other
government authority.

 

 

 

MS

 

12. Schedule 2 of the Personal Information Schedule consists of (a) a complete
list of all Brand Income Contracts under which Participant is obligated to
perform, or from which Participant is entitled to receive any benefit, on or
after the Effective Date, and (b) a description of any Participant Owned
Businesses.

 

 

 

MS

 

13. I have provided or made available to Fantex true, correct and complete
copies of each written Brand Income Contract, and an accurate detailed written
summary of each oral Brand Income Contract.

 

 

 

MS

 

14. I am currently, and during the past three years have been, in compliance
with all material terms under each Brand Income Contract, to the extent
applicable, and Participant and I have not received any notice regarding any
breach, default, termination or attempt to renegotiate, with respect to any
Brand Income Contract.

 

 

 

MS

 

15. I am not aware of any facts or circumstances that would cause the payments
under the Brand Income Contracts to be materially less than the amounts
specified in the Brand Income Contracts.

 

 

 

MS

 

16. I am not aware of any material breach by any other party under any Brand
Income Contract.

 

--------------------------------------------------------------------------------


 

Initials

 

Statement

 

 

 

MS

 

17. I have timely paid any taxes, fees or withholdings required by any state or
federal or international government authority. I have also timely filed all
forms and documentation required in connection with any such taxes, fees or
withholdings.

 

 

 

MS

 

18. I am not, and have not been subject to any audit by a government authority
in connection with any taxes or governmental fees. I am not subject to any
unsatisfied judgments or tax liens.

 

 

 

MS

 

19. I have not conducted business, applied for or secured credit in, or received
any official government identification under, any name or alias, other than the
name listed in Section 1 of the Personal Information Schedule provided by
Participant concurrently herewith.

 

 

 

MS

 

20. Neither I, nor any business owned or Controlled by me, has ever declared
bankruptcy or settled any debt for less than the amounts actually owed.

 

 

 

MS

 

21. I have the ability to pay all of my debts and obligations as such debts
mature and I do not have any present intention to incur debt beyond my ability
to pay as such debts mature.

 

 

 

MS

 

22. I am not in violation of, and, subject to the immediately following
sentence, throughout the Term will not violate in any material respect, any
(a) laws, codes, permit requirements, rules, regulations, ordinances and/or
provisions of any foreign, federal, state or local government authority,
including with respect to employment, health and safety, wage and hours,
improper payments, bribery, taxation or securities laws; or (b) rules, standards
or requirements of any league, organization, governing body or association to
which I am a member or under which I am bound to comply in connection with my
participation in the Principal Business as a Professional Athlete, including
regarding gambling, anti-doping, or reporting of any injury or incidents.
Notwithstanding the immediately preceding sentence, I am agreeing to the
covenant contained in the foregoing clause (b) on the express condition that any
violation by me of any “on field” rules of play (as stated in the applicable
League rulebook, as modified from time to time), or the interpretation or
enforcement of any of such rules of play, in each case solely to the extent that
it relates to my actions on the field of play (regardless of whether any such
violation carries with it a fine, suspension or any other economic consequence
to me imposed by the League or other applicable association), shall not be
deemed to be a breach of the foregoing clause (b).

 

 

 

MS

 

23. Without limiting the effect of any statement in this Exhibit A (Participant
Questionnaire), all of the documents and information that I have provided, and
will provide, to Fantex in connection with the Agreement (including the Personal
Information Schedule) are true, correct and complete in all material respects,
except with respect to any statement that, by its terms, is already limited as
to materiality. My responses to this questionnaire (and any documents or other
information provided by me to Fantex in connection with the Agreement) do not,
and will not, contain any untrue statement or fail to state a material fact
necessary to not make any of such information not misleading, in light of the
circumstances in which it was provided.

 

--------------------------------------------------------------------------------


 

Initials

 

Statement

 

 

 

MS

 

24. I have disclosed all facts and circumstances that could reasonably be
expected to be material to Fantex or a reasonable investor or potential investor
in the Series in the context of the transactions contemplated by the Agreement,
including any event required to be reported to the league, organization,
governing body or association to which I am a member or under which I am bound
to comply in connection with my participation in the Principal Business as a
Professional Athlete. I acknowledge my ongoing obligations throughout the Term
to disclose certain facts and circumstances to Fantex as required pursuant to
the terms of this Agreement, including as set forth in Section 6 of the Terms
and Conditions.

 

 

 

MS

 

25. I have obtained advice from my advisors regarding the legal, tax and
accounting consequences of entering into the Agreement, becoming a Fantex
participant and the transactions contemplated by the Agreement, and I am not
relying on any representation, warranty or statement made by Fantex, or any of
its representatives or advisors, regarding such legal, tax and accounting
consequences of becoming a Fantex participant and the transactions contemplated
by the Agreement. I acknowledge and agree that Fantex is not, and will not at
any time be, an agent or representative to Participant.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Exclusions From and Examples of Brand Income

 

The contents of this Exhibit B are incorporated by reference into and made a
part of that certain Brand Agreement between Fantex and Participant to which it
is attached (the “Agreement”).  Capitalized terms used but not defined in this
Exhibit B shall have their respective meanings contained in the Agreement.

 

The following sources of revenue shall not be included in Brand Income:

 

a.              Any revenues resulting from Participant’s Passive Investments.

 

b.              Any income earned from employment, services rendered or other
activities not in the Field.

 

c.               Any reasonable reimbursement of incidental expenses actually
incurred by Participant, including travel, lodging, per diem and other
incidental expenses, or the value of any such items paid by a third party on
Participant’s behalf.

 

d.              Any Excluded Income.

 

Examples of income that would be Brand Income or businesses that would be
Participant Owned Businesses include the following:

 

·                  50 Cent received an equity stake in Energy Brands as part of
an endorsement deal for Vitamin Water.  The equity received by 50 Cent would be
considered Equity Income under Section 6 of the Agreement because it was
consideration for 50 Cent’s endorsement services and publicity rights.

·                  Magic Johnson founded Magic Johnson Enterprises to provide
entertainment, products and services to urban communities. Commercial ventures
pursued by Magic Johnson Enterprises may be a Participant Owned Business that
Fantex would have the opportunity to participate in subject to Section 9 of the
Agreement, and if so could result in Brand Income.   For example, any basketball
camps owned by Magic Johnson Enterprises would be deemed Participant Owned
Business because they are in the Field, and operating basketball camps is an
activity typically undertaken by a professional basketball player.  However, a
24-Hour Fitness club owned by Magic Johnson Enterprises (but not bearing or
branded with the Magic Johnson name) would not be considered a Participant Owned
Business because Magic Johnson’s name and likeness are not used to promote the
clubs.  Similarly, businesses owned by Magic Johnson such as movie theaters,
restaurants and coffee shops that do not bear or are not branded with the Magic
Johnson persona would not be considered Participant Owned Businesses (and thus
not result in Brand Income), because those types of businesses neither relate to
the Principal Business nor utilize Magic Johnson’s name in connection with its
marketing, advertising or promotion.

·                  Talent plays any role on an episode of a television program. 
Compensation paid to Talent for his performance in such episode would be
considered Brand Income.

·                  Talent plays any role in a motion picture (or a made for TV
movie, or a feature film distributed over the Internet).  Compensation paid to
Talent for his performance in such motion picture would be considered Brand
Income.

·                  Talent becomes the host of The Tonight Show.  Compensation
paid to Talent for his services as a talk show host for The Tonight Show would
be considered Brand Income.

·                  Talent receives a car lease worth $12,000 (i.e., value of
monthly lease of $1,000) in exchange for endorsement services for a local car
dealership, a $25,000 clothing allowance from an apparel company in exchange for
endorsement services, and $3,000 worth of products and service plans

 

--------------------------------------------------------------------------------


 

from a wireless phone carrier (i.e., a total of $40,000 of Merchandise Income)
in exchange for endorsement services.  All of such Merchandise Income would be
included in Brand Income.  However, solely for purposes of calculating the Brand
Amount, Participant would be entitled to deduct from its Brand Income for such
year all of such Merchandise Income under its Merchandise Income Deduction
(assuming that such amount is less than 4% of all Brand Income earned by
Participant that year).  If, in addition to the foregoing Merchandise Income,
Participant also received computer equipment in exchange for endorsement
services from a retailer with a fair market value of $5,000, then such $5,000 of
Merchandise Income would not be deductible from Brand Income for such year
because it exceeds the amount of the allowable Merchandise Income Deduction.

·                  Talent receives a 2014 Chevrolet Corvette Stingray as the
Super Bowl XLVIII Most Valuable Player.  The cash value of the MSRP of the
Corvette would be considered Brand Income because it was earned by Talent for
his performance as a Professional Athlete.  However, solely for purposes of
calculating the Brand Amount, up to $40,000 (or 4% of all Brand Income, if less
than $40,000) of such value would be deductible from Brand Income for such
calendar year under the Merchandise Income Deduction (and assuming there were no
other Merchandise Income Deductions) for such year.

 

Examples of types of income that would not be Brand Income include the
following:

 

·                  John Elway received an equity stake in Fantex Holdings, Inc.,
the parent company of Fantex, because he serves on the board of directors.  John
Elway’s equity stake in Fantex Holdings, Inc. would not be considered Brand
Income because his service as a director of Fantex Holdings is not in the Field.

·                  Arnold Schwarzenegger served as the governor of California
from 2003 to 2011. His income from the state of California would not be
considered Brand Income because it is not in the Field.

·                  Kerri Strug was employed as an elementary school teacher and
in various positions at the U.S. Treasury and Justice Departments. Her
employment as a teacher and various positions at the U.S. Treasury and Justice
Departments would not be considered Brand Income because such employment was
based on her educational background, training and professional skills unrelated
to gymnastics, and her salary did not exceed the ordinary amount paid to
employees in such position with a similar educational background, training and
professional skills and is not in the Field.

 

--------------------------------------------------------------------------------


 

Exhibit C

Fantex Brand Agreement

Standard Terms and Conditions

 

1.              General; Definitions; Interpretation.

 

These Fantex Brand Agreement Standard Terms and Conditions (these “Terms and
Conditions”) are incorporated by reference into and made a part of that certain
Brand Agreement between Fantex and Participant to which it is attached (the
“Agreement”). Capitalized terms used in these Terms and Conditions and not
otherwise defined herein, shall have the meaning set forth in the Agreement.  In
the event of any inconsistency or conflict between these Terms and Conditions
and the Agreement to which these Terms and Conditions is attached, the terms of
the Agreement shall govern.

 

2.              Offering.

 

2.1.              Offering. Fantex will use commercially reasonable efforts to
conduct the Offering of the Series as promptly as practicable after the
Effective Date.  In connection with such Offering, Participant recognizes that
Fantex shall have the sole and exclusive right to (and to authorize any other
Person to) promote and offer for sale the Series in connection with the
Offering.

 

2.2.              Further Assurances; Credit Report Consent. Participant shall
execute and deliver to Fantex such further documents, information, consents,
forms, instruments, certificates, and other deliveries as Fantex shall
reasonably request in writing to further effectuate the intentions of the
Parties under this Agreement, or so Fantex can comply with any applicable legal
requirements and Participant recognizes that Fantex will rely on information
provided by Participant in the preparation and submission of the Registration
Statement and materials to meet other reporting obligations as required by
applicable law.  Participant shall reasonably cooperate with Fantex, upon
Fantex’s specific request, in connection with the offering, marketing and sales
of the Offering and the Series; provided, that any such cooperation that would
require any personal services on the part of Talent shall be at times and for
durations mutually agreed to by Fantex and Participant; provided further, that
any such personal services in the form of a personal appearance by Talent shall
be on terms mutually agreed to by Fantex and Participant. Participant hereby
consents to Fantex and its agents or representatives (i) obtaining reports of
Participant’s credit records from time to time throughout the Term of this
Agreement (as reasonably determined by Fantex and at Fantex’s sole cost and
expense), and (ii) using the information from that report in connection with any
diligence related to Participant and the Offering, and reporting obligations
under applicable law.  Upon request by Participant, Fantex shall provide to
Participant a copy of any report of Participant’s credit records that is
received by Fantex.

 

2.3.              Participant Name and Likeness.  Fantex shall have the
non-exclusive, irrevocable, fully paid, worldwide right to use and to authorize
other Persons, as determined by Fantex, in its reasonable discretion, to use
Participant’s Persona from the Effective Date until the termination of this
Agreement through any and all distribution channels in connection with the
offering, marketing and sales of the Offering or the Series; provided, however,
that Fantex shall not make any use, or authorize any other party to make any
use, of any part of Participant’s Persona without the prior written approval of
Participant; provided further, that any use of Participant’s Persona approved by
Participant shall be deemed to be approval of subsequent uses of the same
previously approved use until the time that Participant provides written notice
to the contrary to Fantex.

 

2.4.              Participant Restrictions.

 

(i)                                                   No Promotion of Series.
Except as otherwise expressly approved by Fantex in writing, Participant shall
not, and shall not authorize any other Person to, solicit, promote or offer the
Series in connection with the Offering.  To the extent that Participant receives
unsolicited requests for information regarding the Offering or the Series, then
except as otherwise expressly approved by Fantex in writing, Participant shall
refer such inquiry to the Registration Statement or to one of the Underwriters
of the Offering.

 

(ii)                                                No Assignment of Similar
Rights. Participant has not and will not assign or grant to any other Person
rights to receive a portion of Brand Income other than (a) as may be granted in
the ordinary course of pursuing activities in the Principal Business (such as
commissions payable to an agent or financial advisors); (b) in a manner that
will not conflict with the rights granted to Fantex, or the obligations of
Participant, hereunder with respect to any installment payment of the Brand
Amount, and (c) in an amount that would not violate any other the terms of this
Agreement.

 

3.              Purchase Price.

 

3.1.              Payment.  Within fifteen (15) days after the Closing of the
Offering, Fantex shall pay to Participant

 

--------------------------------------------------------------------------------


 

an amount equal to the Purchase Price, less the Escrow Holdback and less the
Pre-Closing Brand Amount, via wire transfer (less any fees charged by any third
party in connection with such transfer, such as bank fees) pursuant to the
instructions provided in the Personal Information Schedule, or such updated wire
transfer instruction as may be provided by Participant to Fantex in writing from
time to time.

 

4.              Brand Amount.

 

4.1.              Payment Terms.

 

(i)                                                   Direct Payment. 
Participant shall deliver an irrevocable payment instruction in the form
attached as Exhibit G to the Agreement to each payor of Brand Income (other than
Nonrecurring Brand Income), and otherwise use commercially reasonable efforts to
ensure that the Brand Amount is assigned to Fantex and delivered directly to
Fantex from each such payor of Brand Income.  To the extent that direct payment
from the source of the Brand Income is not commercially practical, without
unreasonable burden on Participant, or any assignment of Brand Income is deemed
invalid or not enforceable, then Participant shall comply with paragraph
(ii) below and use commercially reasonable efforts to set up automated payments
of installments of the Brand Amount through Participant’s banking relationships.

 

(ii)                                                Alternative Payment;
Timing.  To the extent that it is not commercially practical, without
unreasonable burden on Participant, for Brand Amounts to be delivered directly
to Fantex from any payor of Brand Income, or any assignment of Brand Income is
deemed invalid or not enforceable, then Participant shall receive such portion
of the Brand Amount as agent for Fantex and will deliver such portion of the
Brand Amount to Fantex as and when (or as promptly as practicable after) such
Brand Income is received by Participant; provided, however, that in no case
shall any Brand Amount be delivered later than fifteen (15) days following
receipt of funds by Participant (or any other Person on behalf of Participant)
with respect to such payment.

 

(iii)                                             Wire Transfer.  Except as
otherwise approved by Fantex in writing, each installment payment of the Brand
Amount shall be made via wire transfer pursuant to the wire transfer
instructions provided by Fantex to Participant in writing, as may be updated by
Fantex from time to time; provided, however, that to the extent that any
individual installment payment of the Brand Amount is less than $500, such
amount may be paid via check.

 

4.2.              Additional Provisions.

 

(i)                                                   In the event that
Participant is prohibited from making payment of any installment of the Brand
Amount at the time when same is due and payable to Fantex hereunder by reason of
any applicable laws, including currency regulations, Participant shall promptly
so advise Fantex and Participant shall, upon Fantex’s request, deposit any such
blocked funds to the credit of Fantex in a bank or banks or other depository
institution as permitted by law and designated in writing by Fantex, or pay them
promptly to such Persons as Fantex may designate in writing consistent with
applicable law.

 

(ii)                                                Participant acknowledges and
agrees that time is of the essence in connection with its payment obligations
hereunder.  In the event that any payment due to Fantex hereunder is not paid in
full by the applicable date due (unless there is a cure period, then by the date
the cure period ends), then, without limiting any other rights or remedies of
Fantex, Participant shall also pay to Fantex interest on such amount at the rate
of the lesser of (a) the then current prime rate (as reported in the Wall Street
Journal) plus three percent (3%) per year, compounded monthly, or (b) the
maximum rate permitted by applicable law, measured from the date such amount was
due until it is fully paid.

 

(iii)                                             Participant acknowledges and
agrees that Fantex may disclose to the public any material breach by Participant
of this Agreement, including any failure of Participant to pay any amounts as
and when due hereunder (subject to applicable notice and cure periods contained
herein); provided, that Fantex covenants and agrees not to make any such
disclosure without first notifying Participant and giving Participant a
reasonable amount of time to cure such breach, except that no such cure period
is required in the event of at least two prior instances of a similar breach
(with such notice provided in each instance) during the 12 months period prior
to such breach.

 

4.3.              Records.  Participant shall, and shall cause its Affiliates
to, maintain (until at least twelve months after termination of this Agreement),
records of all Brand Income Contracts, receipts, invoices, reports and other
documents relating to the Brand Income and Brand Amount for at least the then
current year and previous three (3) calendar years (or such longer period as may
be required by law); provided, that the foregoing obligation shall not extend to
any time period prior to the Effective Date.

 

--------------------------------------------------------------------------------


 

4.4.              Audit Rights.  Commencing upon the Effective Date and
continuing through the date that is twelve (12) months after termination of this
Agreement (“Audit Period”), Fantex or its representatives shall have the right
to inspect and make copies of the books and records of Participant (and its
Affiliates) relating to the Brand Income Contracts, the Brand Income and Brand
Amount.  Such audit shall be at Fantex’s sole cost and expense and shall not
cover any period greater than the current year and previous three (3) calendar
years at the time of such audit, provided that if an audit reveals an
underpayment of the Brand Amount by greater than five percent (5%) for the
period being audited, then Participant shall reimburse Fantex for its reasonable
and documented audit costs.  In any case, either (a) Participant shall promptly
pay to Fantex any underpaid amount, together with any interest thereon as
provided in Section 4.2(ii) of these Terms and Conditions or (b) Fantex shall
promptly pay to Participant any overpaid amount together with interest at the
same rate provided in Section 4.2(ii) of these Terms and Conditions; provided,
that at Participant’s election, Participant may set off against the immediately
following installment payment of the Brand Amount an amount equal to such
overpayment.  Fantex shall not audit Participant’s books and records more
frequently than once per year during the Audit Period.  Fantex shall provide
Participant with reasonable advance written notice that it will be conducting an
audit, and any such audit shall be conducted during normal business hours.

 

5.              Escrow Holdback.

 

5.1.              Escrow Amount.  Participant hereby authorizes and instructs
Fantex to deduct from the Purchase Price otherwise payable to Participant, an
aggregate amount equal to the Escrow Holdback.  Fantex shall deposit the Escrow
Holdback into an escrow account (the “Escrow Account” and all such funds
included in the Escrow Account, the “Escrow Funds”) established pursuant to the
terms of a written escrow agreement (the “Escrow Agreement”) mutually agreed
among the Parties and Wells Fargo Bank, N.A., or any other financial services
institution agreed to in writing by the Parties (the “Escrow Agent”) based on
the form of agreement provided by Escrow Agent as modified to be consistent with
the terms of this Agreement, as applicable.

 

5.2.              Use of Escrow Amount.  In the event that Participant fails to
timely deliver any installment payment of the Brand Amount prior to the release
of Escrow Funds pursuant to Section 5.3 of these Terms and Conditions, then in
addition to and without limiting any other rights or remedies available to
Fantex, upon written notice from Fantex to the Escrow Agent and Participant, the
Escrow Agent shall release to Fantex (up to the amount of available Escrow
Funds) an amount equal to such due installment payment of the Brand Amount as
notified by Fantex.  Participant shall promptly replenish the Escrow Account by
depositing in the Escrow Account an amount equal to any Escrow Funds that are
released to Fantex pursuant to this Section 5.2 of these Terms and Conditions.

 

5.3.              Release of Escrow Amount.  Within five (5) business days
immediately following the first consecutive six (6) month period after the
Closing during which all installment payments of the Brand Amount have been
timely delivered to Fantex when due (subject to applicable notice and cure
periods contained herein), then the Escrow Agent shall deliver to Participant
all amounts then remaining in the Escrow Account, the Escrow Agreement shall be
terminated, and Participant shall thereafter have no obligation to maintain any
amounts in the Escrow Account.

 

5.4.              Ownership of Escrow Holdback.  The Parties agree to treat the
Escrow Holdback as owned by Fantex until released to Participant pursuant to
terms hereof; provided, that any interest accrued on the Escrow Holdback shall
be the property of Participant.

 

5.5.              Controlling Terms. In the event of any conflict or
inconsistency between the terms of this Section 5 and the terms of the Escrow
Agreement, the terms of the Escrow Agreement shall govern.

 

6.              Information Rights; New Contracts.

 

6.1.              Quarterly Reports.  Within ten (10) business days after the
end of each calendar quarter during the Term, Participant shall provide to
Fantex a report in the form mutually agreed by the Parties (each a “Quarterly
Report”), which shall detail all Brand Income earned during such quarter, detail
the calculation of the Brand Amount for such quarter with respect to such Brand
Income, and provide such additional information and certifications required to
be included in the Quarterly Report, including such matters as specified in
Exhibit E.

 

6.2.              Material Change.  Participant shall promptly provide written
notice to Fantex if at any time after the Effective Date and during the Term of
this Agreement, there occurs any condition, restriction, disability or
obligation (whether physical, legal or contractual) that will or could
reasonably be expected to (i) prevent or materially interfere with Participant’s
continued performance under any Brand Income Contract and/or participation in
the Principal Business as a Professional Athlete, , or (ii) result in any of the
representations or warranties made by the Participant on Exhibit A to be untrue
in any material respect; provided, that Participant

 

--------------------------------------------------------------------------------


 

shall not have any obligation to notify Fantex of the contents of any Brand
Income Contract provided by Participant to Fantex, including the expiration of
any contract pursuant to its terms.

 

6.3.              Brand Income Contracts.  Throughout the Term, Participant
shall promptly (and in any case, no later than five (5) business days after the
occurrence of the applicable event, and prior to any public announcement
thereof) notify Fantex, in writing, and provide copies of all relevant documents
and correspondence related to each such occurrence (including copies of all
Brand Income Contracts), in the event that:

 

(i)                                                   Participant enters into
any Brand Income Contract, including any amendments, modifications or
supplements to an existing Brand Income Contract, after the Effective Date (“New
Brand Income Contract”);

 

(ii)                                                Participant receives any
notice of termination, cancellation, breach or default under any Brand Income
Contract;

 

(iii)                                             Participant becomes aware of
any event which, with the passage of time or the giving of notice or both, would
result in any material default, breach or event of noncompliance by Participant
under any Brand Income Contract;

 

(iv)                                            Participant becomes aware that
any other party to any Brand Income Contract is in material breach thereof or
default thereunder; or

 

(v)                                               there are any renegotiations
of or outstanding rights to renegotiate any material amounts paid or payable to
Participant under any of the Brand Income Contracts with any Person, or
Participant receives any demand for such renegotiation.

 

6.4.              New Brand Income Contracts.  Upon the execution of a New Brand
Income Contract, Participant shall be deemed to represent and warrant that such
New Brand Income Contract is valid, binding and enforceable against Participant,
and enforceable by Participant against the other parties thereto, in accordance
with their respective terms, subject to the effect of any applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally, and subject, as to enforceability, to the effect of general
principles of equity, as may apply.

 

6.5.              Disclosure of Brand Income Contracts.

 

(i)                                                   Notwithstanding anything
herein to the contrary, Fantex may publicly disclose the terms and conditions of
any New Brand Income Contract, to the extent that such disclosure is required in
connection with any filing related to the Offering or the Series, as determined
by Fantex, upon advice of counsel in connection with such disclosure.

 

(ii)                                                Participant shall use
commercially reasonable efforts to cause each counterparty to a Brand Income
Contract containing a legal, valid and binding confidentiality obligation of
Participant existing as of the Effective Date (each, a “Confidential Brand
Income Contract”), to consent to Fantex’s disclosure of the terms and conditions
of such Confidential Brand Income Contract to the extent required by any
governmental or quasi-governmental bodies or agencies, or self-regulatory
organizations, including the SEC and FINRA; provided, that Fantex shall not make
any disclosure of any terms or conditions of such an existing Confidential Brand
Income Contract if such counterparty fails to so consent; provided further, that
failure to obtain a counterparty’s consent with respect to an existing
Confidential Brand Income Contract shall not in itself be a breach of this
Agreement by Participant so long as Participant has complied with the terms of
this paragraph.  Participant shall ensure that any necessary consents to permit
disclosure of each New Brand Income Contract (as permitted pursuant to
Section 6.5(i) of these Terms and Conditions) are obtained so that such
disclosure will not result in any breach of any confidentiality obligation to
any Person.

 

(iii)                                             Fantex shall, in consultation
with Participant, use commercially reasonable efforts to secure confidential
treatment, or similar protection, with respect to any disclosure of any
information contained in any New Brand Income Contract which could reasonably be
expected to be sensitive to, or the confidential information of, any
counterparty to such New Brand Income Contract.

 

(iv)                                            From time to time, as
Participant is negotiating or reviewing any potential Brand Income Contract (or
any renewal of a Brand Income Contract), Fantex will respond to reasonable
requests from Participant (including all relevant details with respect to such
potential new or renewed Brand Income Contract) regarding whether or not the
terms of such potential Brand Income Contract would be expected to be material
and require disclosure pursuant to Section 6.5(i) of these Terms and Conditions,
assuming such Brand Income Contract were executed at the time of such response. 
Participant may decide in its sole and absolute discretion whether or not to
execute any potential Brand Income Contract (or any renewal of a Brand

 

--------------------------------------------------------------------------------


 

Income Contract).

 

6.6.              Brand Income Statements.  Concurrent with delivery of each
Quarterly Report (as required by Section 6.1 of these Terms and Conditions),
Participant shall also provide copies of all receipts, invoices, pay stubs, or
other documents evidencing all Brand Income referenced in the applicable
Quarterly Report.

 

6.7.              Marital Status.  Participant shall use reasonable efforts to
secure the signature of Participant’s spouse on the spousal consent attached
hereto as Exhibit F.  In the event that Participant fails to secure such
signature, and as a result a portion of the Brand Income of Participant is
deemed “community property” or Participant’s spouse can otherwise claim legal
ownership to any Brand Income, then Participant shall nonetheless be required to
calculate and deliver any installment payments of the Brand Amount based on the
entirety of the Brand Income (including any such portion thereof that is deemed
to be such spouse’s share of community property or otherwise property of such
spouse).

 

6.8.                      Additional Information.  Participant shall provide to
Fantex such additional information as Fantex shall reasonably request from time
to time (in a reasonable amount of time after such request) in connection with
the Brand Income and Participant’s participation in the Principal Business;
provided, that Fantex shall use commercially reasonable efforts to limit any
such requests to no more than once per calendar quarter.

 

7.              Taxes.

 

7.1.              Related to Purchase Price.  Participant shall be solely
responsible for the payment of all taxes on the Purchase Price.  Fantex shall be
entitled to deduct and withhold any amounts required by applicable law to be
deducted and withheld from the Purchase Price and such withheld amounts shall be
treated as paid to Participant.  Fantex shall not be required to indemnify or
“gross up” Participant for any such amounts withheld.  Participant will
indemnify Fantex for and hold it harmless from and against any taxes of
Participant, which may be sought against, imposed upon or suffered by Fantex or
which Fantex may incur as a result of Fantex’s failure to deduct and withhold
such taxes from the Purchase Price payable under this Agreement.

 

7.2.              Related to Brand Amounts.  Fantex shall be solely responsible
for the payment of all taxes on the Brand Amounts.  Participant shall be
entitled to deduct and withhold any amounts required by applicable law to be
deducted and withheld from any installment payment of the Brand Amount.  To the
extent that any such installment payment of the Brand Amount is made directly
from the payor to Fantex and a withholding obligation is imposed on Participant
and Participant has no ability to withhold or cause the payor to withhold from
such Brand Amounts the required amounts, then Fantex shall make a payment to
Participant (for remittance to the applicable taxing authority), within five
(5) business days after receipt of such installment payment, equal to the amount
that Participant would have been entitled to deduct and withhold hereunder had
such installment payment been made by the payor to Participant and subsequently
remitted by Participant to Fantex.  Any such withheld amounts, or amounts paid
by Fantex to Participant for remittance to the applicable taxing authorities,
shall be treated as having been paid to Fantex.  Participant shall not be
required to indemnify or “gross up” Fantex for any such amounts withheld. 
Fantex will indemnify Participant for and hold it harmless from and against any
taxes of Fantex which may be sought against, imposed upon or suffered by
Participant or which Participant may incur as a result of Participant’s failure
to deduct and withhold such taxes from any installment payment of the Brand
Amount to be delivered under this Agreement.

 

8.              Participant Representations and Warranties.

 

Participant hereby represents, warrants and covenants, as applicable, to Fantex
that the statements contained in the Participant Questionnaire attached to the
Agreement as Exhibit A, and the statements contained in this Section are and
will be true and correct as of the Effective Date and throughout the Term
(except only if a different time period is expressly provided).

 

8.1.              Authority.  Participant is free and authorized to enter into
this Agreement, to make the covenants, representations and warranties contained
herein and to grant the rights granted herein.

 

8.2.              Binding Agreement. This Agreement constitutes a valid and
binding obligation of Participant (and its successors and heirs), enforceable in
accordance with its terms subject to the effect of any applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally, and subject, as to enforceability, to the effect of general
principles of equity, as may apply.  Participant and its successors and heirs,
as applicable, will not challenge the validity or enforceability of this
Agreement, or any portion thereof, in any action, proceeding, arbitration or
otherwise.

 

8.3.              No Conflict.  Participant has not made nor will make any
grant, license or assignment whatsoever, which will or could reasonably be
expected to conflict with or impair the substantial enjoyment of the rights and

 

--------------------------------------------------------------------------------


 

privileges granted to Fantex hereunder; and, the execution and performance of
this Agreement by Participant does not, and will not, violate or conflict with
any agreement, arrangement, understanding or restriction, written or oral,
between Participant and any other Person.

 

8.4.              Brokerage.  Except as expressly contemplated by this
Agreement, there are no claims for brokerage commissions, finders’ fees or
similar compensation in connection with the transactions contemplated by this
Agreement based on any contract to which Participant is a party or that is
otherwise binding upon Participant.

 

8.5.              Intellectual Property.  No intellectual property provided by
Participant to Fantex at any time in connection with this Agreement will violate
the rights of privacy or publicity, constitute a libel or slander or infringe
upon the copyright, literary, personal, private, civil, property or other rights
of any Person.

 

9.             Fantex Representations and Warranties.

 

Fantex represents, warrants and covenants, as applicable, to Participant, as of
the Effective Date and throughout the Term:

 

9.1.              Organization.  Fantex is duly incorporated, validly existing
and in good standing under the laws of the State of Delaware.

 

9.2.              Authority.  Fantex possesses all requisite corporate power and
authority necessary to enter into and carry out the transactions contemplated by
this Agreement.

 

9.3.              Binding Agreement. This Agreement constitutes a valid and
binding obligation of Fantex, enforceable in accordance with its terms subject
to the effect of any applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting creditors’ rights generally, and subject,
as to enforceability, to the effect of general principles of equity, as may
apply.  Fantex will not challenge the validity or enforceability of this
Agreement, or any portion thereof, in any action, proceeding, arbitration or
otherwise.

 

9.4.              No Conflict. The execution and performance of this Agreement
by Fantex does not, and will not, violate or conflict with any agreement,
arrangement, understanding or restriction, written or oral, between Fantex and
any other Person.

 

9.5.              Brokerage.  Except as expressly contemplated by this
Agreement, there are no claims for brokerage commissions, finders’ fees or
similar compensation in connection with the transactions contemplated by this
Agreement based on any contract to which Fantex is a party or that is otherwise
binding upon Fantex.

 

9.6.              Permits.  Fantex and its Affiliates have all permits,
licenses, consents and approvals from all applicable governmental and
quasi-governmental bodies and agencies, and all self-regulatory organizations,
including the SEC and FINRA, necessary for it to carry out the intents and
purposes of this Agreement.

 

10.       Confidentiality; Public Statements/Disclosures.

 

10.1.       Confidentiality.  Each Party agrees that the Confidential
Information of the other Party will be maintained confidentially and will not be
disclosed to any other Person except: (a) as may be required by law or to comply
with a valid order of a court of competent jurisdiction, in which event the
Party making such disclosure shall promptly notify the other Party and shall
seek confidential treatment of such information; (b) to a Party’s employees,
agents and representatives (including accountants, auditors, legal advisors,
underwriters, etc.), provided that such recipients of the Confidential
Information are bound by confidentiality obligations with respect to such
disclosure; (c) in order to enforce such Party’s rights under this Agreement; or
(d) if mutually agreed to by the Parties in writing or otherwise permitted under
this Agreement.  “Confidential Information” means all confidential, proprietary,
or commercially sensitive data, materials and/or other information that is
either identified as, or reasonably expected to be, confidential information. 
Confidential Information of Fantex includes the existence of this Agreement and
terms and conditions of this Agreement (until and then only to the extent that
such is publicly disclosed by Fantex), and any other non-public information in
connection with the Offering, the Series, or Fantex or its Affiliates.  This
Section 10 will survive the expiration or termination of this Agreement.

 

10.2.       Public Statements.  Participant will not issue any press release or
public statement in connection with the execution of this Agreement, the
Series and/or the Offering without Fantex’s prior written consent, which consent
Fantex may withhold in its sole discretion.  Fantex will not issue any press
release or public statement in connection with this Agreement or which makes any
reference to Participant, in each case, without Participant’s prior written
consent, which consent will not be unreasonably withheld or delayed and shall be
deemed granted if Participant fails to respond to any request for such consent
within three (3) days after Fantex requests such consent in writing, in
accordance with the notice requirements set forth in the Agreement.

 

10.3.       Fantex Disclosures. Notwithstanding anything herein to the contrary,
Fantex shall have the right to

 

--------------------------------------------------------------------------------


 

disclose the terms and conditions of this Agreement and/or any other information
provided by Participant related to this Agreement or the Offering or
Series (including Brand Income Contracts, subject to Section 6.5 of these Terms
and Conditions), to the extent that such disclosure is required by applicable
law in connection with any filing related to the Offering or the Series.  Fantex
shall, in consultation with Participant, use commercially reasonable efforts to
secure confidential treatment, or similar protection, with respect to any
disclosure of personal and confidential information provided by Participant,
including the terms and conditions of this Agreement and such information as is
provided in the Personal Information Schedule.

 

11.       Obligation to Negotiate.

 

At any time after the Series either ceases to be listed on an exchange or
“alternative trading system” or is converted into another security of Fantex or
any of its Affiliates, Participant may deliver a written notice to Fantex (a
“Discussion Notice”) requesting that Fantex engage in negotiations with
Participant in good faith to terminate this Agreement (“Good Faith
Negotiations”).  The Parties shall be obligated to commence Good Faith
Negotiations within thirty (30) days after Participant’s delivery of a
Discussion Notice.  Any termination of this Agreement shall only be on terms
mutually agreed to in writing by the Parties.

 

12.       Termination.

 

12.1.       By Mutual Consent.  This Agreement may be terminated by mutual
written consent of Participant (or its successors and heirs) and Fantex.

 

12.2.       By Either Party.  This Agreement may be terminated by either Party
by delivering written notice of termination to the extent such is permitted
pursuant to Section 3.2 of the Agreement.

 

12.3.       Effect of Termination.  Upon the effective date of termination, the
rights and obligations of the Parties under this Agreement will cease, except
for rights and obligations arising out of Sections 4, 7, 10, 14, 16 and 17 of
these Terms and Conditions (to the extent applicable).

 

13.       Assignment.

 

13.1.       The rights and obligations of Fantex under this Agreement will inure
to the benefit of and will be binding upon the successors and assigns of Fantex,
and Fantex shall have the right to assign its rights and delegate its
obligations hereunder (a) in whole or in part to any Affiliate of Fantex, and
(b) in connection with a merger, acquisition, corporate restructuring,
financing, sale of all or substantially all of its assets, or similar such
transaction.

 

13.2.       This Agreement is personal to Participant, and Participant does not
have the right to assign this Agreement, whether by operation of law or
otherwise, or to delegate any duties or obligations imposed upon Participant
under this Agreement without Fantex’s prior written consent; except only that
this Agreement shall be automatically assigned and binding on Participant’s
successors and heirs upon the death of Participant; provided, that any
assignment and assumption of this Agreement by a personal services corporation
(or “loan-out” corporation) that is wholly owned and Controlled by Talent shall
be expressly authorized hereunder so long as Talent remains the Participant
hereunder, jointly and severally with such surviving corporation.

 

14.       Indemnification.

 

14.1.       Participant hereby agrees to indemnify and hold harmless Fantex, its
parents, subsidiaries, Affiliates, assigns, successors, and each of their
respective officers, directors, agents, representatives and employees
(collectively, “Fantex Indemnified Party(ies)”), from and against any and all
liabilities, actions, claims, suits, proceedings or investigations of
government, quasi-government or administrative agencies, liens, judgments,
demands, losses, costs, expenses and damages, including reasonable attorneys’
fees and costs and any and all damages of any kind and nature whatsoever (a
“Claim”), arising out of or relating to any breach by Participant, directly or
indirectly through any other Person, of any of the terms, covenants, conditions,
representations or warranties contained in this Agreement.

 

14.2.       Fantex hereby agrees to indemnify and hold harmless Talent and its
Affiliates, heirs, assigns, successors, and each of their respective officers,
directors, members, managers, agents, representatives and employees, as
applicable, (collectively, “Participant Indemnified Party(ies)”), from and
against any and all Claims by any third party (including any and all Claims
brought by any holder of the Series or group of class thereof) arising out of or
relating to Participant being a party to this Agreement (except those arising
out of or relating to any breach by Participant, directly or indirectly through
any other Person, of any of the terms, covenants, conditions, representations or
warranties contained in this Agreement), including any and all Claims arising
out of or relating to (a) any breach by Fantex of any of the terms, covenants,
conditions, representations or warranties contained in this Agreement, (b) any
violation of any law by Fantex, including any securities laws or any rules or
regulations promulgated thereunder, or (c) the Offering, the Series, or the
Registration Statement.

 

--------------------------------------------------------------------------------


 

14.3.       A Fantex Indemnified Party or Participant Indemnified Party, as
applicable (the “Indemnified Party”), shall promptly deliver a written notice to
the Party from whom indemnification is sought (the “Indemnifying Party”),
providing notice (a “Claim Notice”) of any Claim asserted or filed by a third
party (a “Third-Party Action”) within twenty (20) days (or such shorter period
as reasonably necessary to permit timely response to such Claim) after receipt
by the Indemnified Party of notice of such Third-Party Action.  Delay or failure
to notify the Indemnitor in accordance with this Section 14.3 will not relieve
the Indemnifying Party of any liability that it may have to the Indemnified
Party, except to the extent the defense of such Claim is prejudiced by the
Indemnified Party’s delay or failure to give such Claim Notice.  Such Claim
Notice shall describe in reasonable detail (to the extent known by the
Indemnified Party) the facts constituting the basis for such Third-Party Action
and the amount of the claimed damages. Within twenty (20) days after delivery of
such Claim Notice, the Indemnifying Party may, upon written notice thereof to
the Indemnified Party, assume control of the defense of such Third-Party Action
with counsel selected by the Indemnifying Party, subject to the Indemnified
Party’s approval, which shall not be unreasonably withheld, conditioned or
delayed. If the Indemnifying Party does not so assume control of the defense of
a Third-Party Action, the Indemnified Party shall have the right to control such
defense at its own expense. The non-controlling party may participate in such
defense at its own expense. In Third-Party Actions in which the Indemnifying
Party is controlling the defense, the Indemnifying Party shall not agree to any
settlement of, or the entry of any judgment arising from, any Third-Party Action
without the prior written consent of the Indemnified Party, which shall not be
unreasonably withheld, conditioned or delayed; provided, that such consent shall
not be required if such settlement or judgment (i) fully releases both the
Indemnified Party and the Indemnifying Party and (ii) involves only the payment
of money damages that are covered in full by the indemnity obligations of the
Indemnifying Party hereunder.  In Third-Party Actions in which the Indemnified
Party is controlling the defense, the Indemnified Party shall not agree to any
settlement of, or the entry of any judgment arising from, any such Third-Party
Action without the prior written consent of the Indemnifying Party, which shall
not be unreasonably withheld, conditioned or delayed.

 

15.       Disclaimer of Warranties.

 

15.1.       Except as expressly provided in this Agreement (including Exhibit A,
Participant Questionnaire) and to the maximum extent permitted by law, neither
Party makes any representation or warranty of any kind, whether implied,
statutory, or otherwise and disclaims, without limitation, implied warranties of
merchantability, fitness for a particular use, and non-infringement.  Each Party
acknowledges that it does not rely and has not relied upon any representation or
statement made by the other Party or any of its representatives relating to the
subject matter of this Agreement except as expressly set forth herein.

 

15.2.       In addition to, and without limiting the effect of, Section 15.1 of
these Terms and Conditions, Participant expressly acknowledges and agrees that
Fantex makes no representation or warranty regarding the results of the
Offering, including the amount of Net Proceeds to be collected or otherwise.

 

16.       Agents.

 

16.1.       Fantex shall not be liable for any claims or demands for commissions
or otherwise of any agent of Participant and Participant hereby agrees to
indemnify and hold harmless Fantex, its Affiliates, advertisers, employees and
all holders of the Series harmless against any liabilities, damages or expenses
(including reasonable attorneys’ fees) incurred by them as a result of any such
claims or demands.

 

17.       General Terms.

 

17.1.       Entire Agreement; Amendments.  The Agreement (including all exhibits
thereto, including these Terms and Conditions) contains the complete, final,
exclusive and binding statement of all of the agreements between the Parties
with respect to the subject matter thereof and hereof, and supersedes all
existing agreements, understandings, negotiations, communications or commitments
between the Parties, whether oral or written, concerning the same subject
matter.  This Agreement cannot be amended or modified or any provisions or
obligations waived or changed except by a writing executed by Fantex and
Participant.

 

17.2.       Waiver.  The failure or delay of a Party to insist on strict
adherence to any term of this Agreement will not be considered a waiver of, or
deprive that Party of the right thereafter to insist on strict adherence to that
term or any other term of this Agreement.  No waiver of any breach or default of
the other Party shall be construed as a continuing waiver of the same or any
other breach or default under this Agreement.

 

17.3.       Further Actions; Attorney-in-Fact.  Participant will, as applicable,
at the request of Fantex, execute and deliver to Fantex all such documents as
Fantex may from time to time deem reasonably necessary or desirable to
effectuate assignment of, and for Fantex to receive all installment payments of,
the Brand Amount and

 

--------------------------------------------------------------------------------


 

otherwise effectuate the purposes of this Agreement.  If Participant fails or
refuses to execute or deliver to Fantex any such document within a reasonable
period of time following receipt of Fantex’s written request therefor, then
Participant irrevocably appoints Fantex as Participant’s agent and
attorney-in-fact to sign any such documents in Participant’s name and to make
appropriate disposition of them, consistent with this Agreement; provided, that
prior to exercising any rights under such power of attorney, Fantex shall notify
Participant of its intention to do so.  Participant acknowledges that Fantex’s
agency and power of attorney are coupled with an interest.

 

17.4.       Interpretation.  In the interpretation and construction of this
Agreement, no term shall be construed against any Party on the basis that the
Party was the drafter, and the Parties waive any common law or statutory
provision that would construe an ambiguous term against the other Party as the
drafter of this Agreement.  Words importing the singular include the plural and
vice versa, as the context requires.  Whenever any of the words “include,”
“includes” or “including” or the abbreviation “e.g.” is used in this Agreement
(including any exhibits hereto), such shall be deemed to be followed by the
words “without limitation.”  The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.  Any
reference to “this Agreement,” even if such reference is contained in these
Terms and Conditions, shall be a reference to the Agreement and all of the
exhibits and schedules attached thereto.  The term “or” is not exclusive.  The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms.  The captions and headings in this
Agreement are inserted for convenience of the Parties only, do not constitute a
part of this Agreement and will not be deemed to govern, limit, modify or in any
other manner affect the scope, meaning, intent or interpretation of the
provisions hereof or have any legal effect.  Any obligations or rights of any of
the Parties contained in Section 1 of the Agreement shall be valid and binding
on the Parties as if it were contained in any other section of this Agreement.

 

17.5.       Governing Law; Arbitration.  The law of California (exclusive of
conflict or choice of law rules) shall govern, construe and enforce all of the
rights and duties of the Parties arising or in any way relating to the subject
matter of this Agreement.  In the event of any dispute, claim or controversy
arising out of or relating to this Agreement (including any claim based on
contract, tort or statute) or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this agreement to arbitrate, (a “Dispute”), then the Parties
shall engage in informal, good faith discussions and attempt to resolve the
Dispute.  If the Parties are unable to resolve the Dispute, then the Dispute
shall be determined by confidential binding arbitration in San Francisco before
one arbitrator. The arbitration shall be administered by JAMS pursuant to its
Streamlined Arbitration Rules and Procedures.  Judgment on any award pursuant to
arbitration may be entered in any court of competent jurisdiction.  The
arbitrator shall be a retired judge with at least five years of experience
presiding over disputes related to complex commercial transactions.  The
arbitrator shall be appointed by agreement of the Parties or, if no agreement
can be reached, then each Party shall appoint one JAMS arbitrator for the
purpose of selecting the arbitrator to govern the Dispute, and those two
arbitrators shall select the arbitrator to govern the Dispute.  In any
arbitration arising out of or related to this Agreement, the arbitrator shall
award to the prevailing Party, if any, the costs and attorneys’ fees reasonably
incurred by the prevailing Party in connection with the arbitration.  If the
arbitrator determines a Party to be the prevailing Party under circumstances
where the prevailing Party won on some but not all of the claims and
counterclaims, the arbitrator may award the prevailing Party an appropriate
percentage of the costs and attorneys’ fees reasonably incurred by the
prevailing Party in connection with the arbitration.  Without limiting the
effect of Section 4.2(iii) of these Terms and Conditions, the Parties shall
maintain the confidential nature of the arbitration proceeding and the award,
except as may be necessary in connection with a judicial challenge to an award
or its enforcement, or unless otherwise required by law or judicial decision. 
Notwithstanding anything herein to the contrary, either Party shall be entitled
to seek to obtain any provisional remedy, including injunctive or similar
relief, from any court of competent jurisdiction as may be necessary to protect
that Party’s rights and interests.

 

17.6.       Severability.  Wherever possible, each provision of this Agreement
(or portion thereof) will be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement (or portion
thereof) is held to be null, void, invalid, illegal or unenforceable in any
respect under any applicable law or rule by any arbitrator or court of competent
jurisdiction, then (a) such provision (or portion thereof) shall be deemed to be
restated, to the extent possible, to reflect as nearly as possible the original
intentions of the Parties in accordance with applicable law, and if such
restatement is not possible,

 

--------------------------------------------------------------------------------


 

then such provision (or portion thereof) shall be severed, and (b) the remaining
provisions, terms or covenants and restrictions in this Agreement will remain in
full force and effect.

 

17.7.       No Third Party Beneficiaries.  Nothing herein, express or implied,
is intended to nor shall be construed to confer upon or give to any Person,
other than the Parties, any interests, rights, remedies or other benefits with
respect to or in connection with any agreement or provision contained herein or
contemplated hereby.

 

17.8.       Independent Contractors; No Fiduciaries.

 

(i)                                                   The Parties mutually agree
that Participant and Fantex are each acting as independent contractors, and that
Participant and Fantex are not engaging in any form of employment, partnership,
co-ownership or a collaboration for the purpose of sharing any profits or
ownership in common, or acting in the capacity of joint venture participants.

 

(ii)                                                Participant and Fantex each
acknowledges and agrees that: (a) this Agreement, and the exercise of rights and
performance of obligations hereunder, does not create any agency, advisory or
fiduciary relationship between Participant and Fantex and its Affiliates;
(b) Fantex is not, and at any time during the Term will not be, an agent,
representative or advisor to Participant; and (c) Participant has relied on its
own personal counsel and advisors with respect to legal, tax, accounting and
other issues in connection with entering into and performing under this
Agreement.

 

17.9.       Limitation on Liabilities.  In no event shall either Party or any of
their representatives be liable under this Agreement to the other Party for any
consequential, incidental, indirect, exemplary, special or punitive damages,
including damages for business interruption, loss of use, revenue or profit,
whether arising out of breach of contract, tort (including negligence and
intentional torts), statute or otherwise, regardless of whether such damages
were foreseeable and whether or not such Party was advised of the possibility of
such damages.  For the avoidance of doubt, in the event that any Brand Income
Contract is suspended or terminated or the amount of Brand Income committed to
be paid to Participant is reduced as a result of any action or omission by
Participant that constitutes a breach of this Agreement, then (without limiting
the effect of Section 17.10) the Brand Amount that would have been attributed to
such lost or reduced Brand Income shall be considered direct damages of Fantex
resulting from such breach and shall not be excluded or waived by Fantex as a
result of this Section 17.9.

 

17.10.        Cumulative Remedies.  None of the rights, powers or remedies
conferred upon any Party under this Agreement will be mutually exclusive.  Each
such right, power or remedy will be cumulative and in addition to every other
right, power or remedy available to such Party, whether available at law, in
equity or otherwise.

 

17.11.        Counterparts; Binding Agreement.  This Agreement, may be executed
in multiple counterparts, each of which individually constitutes an original,
but all of which together will constitute one single agreement between the
Parties.  The Parties agree that this Agreement shall be legally binding upon
the electronic transmission, including by facsimile or email delivery of a .pdf
or similar file, by each Party of a signed signature page hereof to the other
Party.

 

--------------------------------------------------------------------------------


 

Exhibit D:  Form of Closing Certificate

 

CLOSING CERTIFICATE

 

[DATE]

 

Reference is made to that certain Brand Agreement, by and among Fantex, Inc.
(“Fantex”), [INSERT TALENT NAME] and [INSERT COMPANY NAME] (jointly and
severally as “Participant”), effective as of  [•] (the “Brand Agreement”).  All
capitalized terms used herein which are not defined herein have the meanings
given to such terms in the Brand Agreement.

 

The undersigned, [INSERT TALENT NAME], certifies in his individual capacity and
on behalf of [INSERT COMPANY NAME] to Fantex that he has carefully examined the
Brand Agreement, the Participant Questionnaire and the Personal Information
Schedule and that:

 

1.                          the statements included in the Participant
Questionnaire remain true and correct (except as disclosed on Schedule 3 of the
Personal Information Schedule) as of the date hereof;

 

2.                          Participant has complied with all the agreements and
satisfied all the conditions on its part to be performed or satisfied under the
Brand Agreement in all material respects at or prior to the Closing; and

 

3.                          since the date of the most recent Personal
Information Schedule, the undersigned has not become aware of any condition,
restriction, disability or obligation (whether physical, legal or contractual)
that is described in Section 6.2 of the Terms and Conditions attached as
Exhibit C to the Brand Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Closing Certificate as of
the date first set forth above.

 

 

By:

 

 

 

[INSERT TALENT NAME]

 

--------------------------------------------------------------------------------


 

Exhibit E:  Quarterly Report

 

Form of report to be mutually agreed by the Parties, and include at least the
following details:

 

·                  detail all Brand Income earned during such quarter and
provide a description of any material changes in the amount of revenue of the
most recent quarter as compared to the same quarter in the previous year,
including pay stubs, schedule of cash receipts;

 

·                  detail the calculation of each Brand Amount with respect to
such Brand Income;

 

·                  any correspondence with tax authorities and tax returns
(annual basis)

 

·                  list all Brand Income Contracts entered into / terminated /
amended, etc. during the quarter (and provide copies to the extent not
previously provided);

 

·                  describe details regarding any condition, restriction,
disability or obligation (whether physical, legal or contractual) that is
described in Section 6.2 of the Terms and Conditions attached as Exhibit C to
the Agreement;

 

·                  certification that certain publicly available facts about the
Participant provided by Fantex to Participant in writing are correct and that
all facts previously certified by the Participant remain correct (provided, that
Fantex provides Participant with a list of all such previously certified facts);
and

 

·                  certification that the statements included in the Participant
Questionnaire remain true and correct as of the date of such report (or provide
any details with respect to any exceptions of such statements) or provide a
detailed description of facts or circumstances that have changed to make the
statements in the Participant Questionnaire untrue.

 

--------------------------------------------------------------------------------


 

Exhibit F:  Spousal Consent 
(only required if Participant is married)

 

I, [                        ], being the spouse of [INSERT TALENT NAME], who is
a signatory to that certain Brand Agreement dated as of [INSERT DATE] (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Agreement”; capitalized terms used but not defined herein
shall have the meaning assigned to such terms in the Agreement), in connection
with a potential securities offering linked to the value of the Brand Amounts as
set forth in greater detail in the Agreement.  I have had the opportunity to
consult with legal counsel regarding this consent and the Agreement; and I am
aware that pursuant to the provisions of the Agreement, my spouse agrees to
grant a percentage of my spouse’s Brand Income in the form of all right, title
and interest in the Brand Amounts to Fantex, which may include community
property interest I may have thereof, if any.  I hereby consent to such grants
of the Brand Amounts and approve of the provisions of the Agreement and any
actions or performance arising therefrom, as applicable, to the extent the same
affects any of my community property interest, if any. I further agree that my
spouse may join in any future amendment, restatement, supplement or modification
of the Agreement or any ratification of the foregoing in each case without any
further consent from me.

 

This Spousal Consent shall be binding on the undersigned and on the
undersigned’s successors, assigns, representatives, heirs and legatees.

 

 

 

 

Name:

 

Date:

 

--------------------------------------------------------------------------------


 

Exhibit G:  Form of Irrevocable Payment Instructions

 

IRREVOCABLE PAYMENT INSTRUCTIONS

 

[DATE]

 

[BRAND INCOME SOURCE]

[ADDRESS]

Attn:  [NAME]

 

Re:                             Payment of Amounts to Fantex, Inc. (“Fantex”)

 

Ladies and Gentlemen:

 

[INSERT PARTICIPANT NAME] (“Participant”) has entered into an agreement with
Fantex pursuant to which, among other things, Participant has assigned all
right, title and interest in and to an amount equal to [                  ]
percent ([    ]%) of all gross monies or other consideration of any type (the
“Brand Amount”) that Participant may earn from [BRAND INCOME SOURCE] (“Company”)
pursuant to [INSERT DESCRIPTION OF BRAND INCOME CONTRACT] (the “Agreement”).

 

Notwithstanding anything to the contrary contained in the Agreement or any prior
instructions received by Company, unless and until Company receives written
instructions from Fantex to the contrary, effective as of the date of this
letter all Brand Amounts from any amounts payable by Company to Participant
pursuant to the Agreement shall be delivered concurrent with any payment of the
remaining amounts due to Participant, by federal funds wire transfer or
electronic depository transfer directly to the following bank account:

 

[INSERT WIRE INSTRUCTIONS]

 

In the event Company receives any different instructions from Fantex with
respect to the disposition of Brand Amounts, (a) Company is hereby irrevocably
authorized and directed to follow such instructions, without inquiry as to
Fantex’s right or authority to give such instructions.  Fantex acknowledges that
any instructions from Fantex to Payment Source must be sent to
[                                        ], Attention:  [                ]; and
(b) such instructions shall only provide for Brand Amounts to be sent to a
single deposit account of Fantex.

 

Except only as expressly provided herein with respect to the applicable deposit
instructions, this Irrevocable Payment Instructions cannot be changed, modified,
or terminated, except by written agreement signed by Fantex, Payment Source and
Participant.

 

Please acknowledge your receipt of, and agreement to, the foregoing by signing
in the space provided below.

 

 

Very truly yours,

 

 

 

By:

 

 

 

[INSERT PARTICIPANT NAME]

 

 

Acknowledged and Agreed:

 

 

 

Fantex, Inc.

 

[INSERT BRAND INCOME SOURCE]

 

 

 

By:

 

 

 

By:

 

Name/Title:

 

 

 

Name/Title:

 

Date:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------